



Exhibit 10.1


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


June 28, 2018


among


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
as Borrower




and


The Lenders Party Hereto


and


KEYBANK, NATIONAL ASSOCIATION,
as Administrative Agent











--------------------------------------------------------------------------------



KEYBANC CAPITAL MARKETS, MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC., CAPITAL ONE, NATIONAL ASSOCIATION, U.S. BANK
NATIONAL ASSOCIATION AND WELLS FARGO SECURITIES, LLC AS JOINT BOOKRUNNERS AND
JOINT LEAD ARRANGERS



















--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I
Definitions
1


SECTION 1.01
Defined Terms
1


SECTION 1.02
Classification of Loans and Borrowings
30


SECTION 1.03
Terms Generally
30


SECTION 1.04
Accounting Terms; GAAP
30


 
 
 
ARTICLE II
The Credits
31


SECTION 2.01
Commitments
31


SECTION 2.02
Loans and Borrowings
31


SECTION 2.03
Request for Borrowings
32


SECTION 2.04
Swingline
33


SECTION 2.05
Letters of Credit
34


SECTION 2.06
Funding of Borrowings
39


SECTION 2.07
Interest Elections
40


SECTION 2.08
Termination, Reduction and Increase of Commitments
41


SECTION 2.09
Repayment of Loans; Evidence of Debt
43


SECTION 2.10
Prepayment of Loans
44


SECTION 2.11
Fees
45


SECTION 2.12
Interest
47


SECTION 2.13
Alternate Rate of Interest
48


SECTION 2.14
Increased Costs
49


SECTION 2.15
Break Funding Payments
50


SECTION 2.16
Taxes
51


SECTION 2.17
Payments Generally; Pro Rate Treatment; Sharing of Set-offs
56


SECTION 2.18
Mitigation Obligations; Replacement of Lenders
59


SECTION 2.19
Extension
59


SECTION 2.20
Defaulting Lenders
61


 
 
 
ARTICLE III
Representations and Warranties
63


SECTION 3.01
Organization; Powers
63


SECTION 3.02
Authorization; Enforceability
63


SECTION 3.03
Governmental Approvals; No Conflicts
64


SECTION 3.04
Financial Condition; No Material Adverse Change
64


SECTION 3.05
Properties
65


SECTION 3.06
Intellectual Property
66


SECTION 3.07
Litigation and Environmental Matters
68


SECTION 3.08
Compliance with Laws and Agreements
68


SECTION 3.09
Investment and Holding Company Status
68


SECTION 3.10
Taxes
68


SECTION 3.11
ERISA
68





i

--------------------------------------------------------------------------------





SECTION 3.12
Disclosure
68


SECTION 3.13
Insurance
69


SECTION 3.14
Margin Regulations
69


SECTION 3.15
Subsidiaries; REIT Qualification
69


SECTION 3.16
OFAC
69


SECTION 3.17
Beneficial Ownership Certification
70


 
 
 
ARTICLE IV
Conditions
70


SECTION 4.01
Effective Date
70


SECTION 4.02
Each Credit Event
71


 
 
 
ARTICLE V
Affirmative Covenants
72


SECTION 5.01
Financial Statements; Ratings Change and Other Information
72


SECTION 5.02
Financial Tests
73


SECTION 5.03
Notices of Material Events
74


SECTION 5.04
Existence; Conduct of Business
74


SECTION 5.05
Payment of Obligations
75


SECTION 5.06
Maintenance of Properties; Insurance
75


SECTION 5.07
Books and Records; Inspection Rights
75


SECTION 5.08
Compliance with Laws
75


SECTION 5.09
Use of Proceeds
75


SECTION 5.10
Fiscal Year
76


SECTION 5.11
Environmental Matters
76


SECTION 5.12
Pool Property Covenants
77


SECTION 5.13
Pool Properties
78


SECTION 5.14
Further Assurances
80


SECTION 5.15
Parent Covenants
80


SECTION 5.16
ECP
80


SECTION 5.17
Subsidiary Guaranty Termination
81


SECTION 5.18
Beneficial Ownership
81


 
 
 
ARTICLE VI
Negative Covenants
81


SECTION 6.01
Liens
81


SECTION 6.02
Fundamental Changes
81


SECTION 6.03
Investments, Loans, Advances and Acquisitions
82


SECTION 6.04
Hedging Agreements
83


SECTION 6.05
Restricted Payments
83


SECTION 6.06
Transactions with Affiliates
83


SECTION 6.07
Parent Negative Covenants
84


SECTION 6.08
Restrictive Agreements
84


SECTION 6.09
Indebtedness
84


SECTION 6.10
Management Fees
85


 
 
 
ARTICLE VII
Events of Default
85





ii

--------------------------------------------------------------------------------





 
 
 
ARTICLE VIII
The Administrative Agent
89


 
 
 
ARTICLE IX
Miscellaneous
91


SECTION 9.01
Notices
91


SECTION 9.02
Waivers; Amendments
93


SECTION 9.03
Expenses; Indemnity; Damage Waiver
95


SECTION 9.04
Successors and Assigns
96


SECTION 9.05
Survival
100


SECTION 9.06
Counterparts; Integration; Effectiveness; Joint and Several
100


SECTION 9.07
Severability
101


SECTION 9.08
Right of Setoff
101


SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
102


SECTION 9.10
WAIVER OF JURY TRIAL
102


SECTION 9.11
Headings
103


SECTION 9.12
Confidentiality
103


SECTION 9.13
Interest Rate Limitation
103


SECTION 9.14
USA PATRIOT Act
104


SECTION 9.15
Fiduciary Duty/No Conflicts
104


SECTION 9.16
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
105









iii

--------------------------------------------------------------------------------





SCHEDULES:
 
 
 
 
Schedule 2.01
-
Commitments
 
 
Schedule 3.05 (f)
-
Earthquake or Seismic Area
 
 
Schedule 3.07
-
Litigation Disclosure
 
 
Schedule 3.15
-
Subsidiaries
 
 
Schedule 5.12
-
Pool Properties
 
 
 
 
 
 
 
EXHIBITS:
 
 
 
 
Exhibit A
-
Form of Assignment and Acceptance
 
 
Exhibit B
-
Form of Compliance Certificate
 
 
Exhibit C
-
Form of Guaranty
 
 
Exhibit D
-
Form of Note
 
 
Exhibit E
-
Form of Borrowing Request/Interest Rate Election
 
 
Exhibit F
-
Joinder Agreement
 
 
Exhibit G
-
Form of Borrowing Base Certificate
 
 
Exhibit H-1-4
-
Tax Compliance Forms
 
 















iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of


June 28, 2018,


among


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.
as Borrower,


the LENDERS party hereto,


KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent,






KEYBANC CAPITAL MARKETS, MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC., CAPITAL ONE, NATIONAL ASSOCIATION, U.S. BANK
NATIONAL ASSOCIATION AND WELLS FARGO SECURITIES, LLC


as Joint Bookrunners and Joint Lead Arrangers




ARTICLE I

Definitions
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.





--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
“Anti-Corruption Laws” means all Legal Requirements of any jurisdiction
concerning or relating to bribery or corruption, including without limitation,
the Foreign Corrupt Practices Act of 1977.
“Anti-Money Laundering Laws” means all Legal Requirements related to the
financing of terrorism or money laundering, including without limitation, any
applicable provision of the Patriot Act and The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, from time to time, (a) subject to clause (b) below, the
percentage rate set forth in the immediately following table corresponding to
the Consolidated Leverage Ratio as set forth in the Compliance Certificate most
recently delivered by the Borrower pursuant to Section 5.01(c). Any adjustment
to the Applicable Rate shall be effective as of the first day of the calendar
quarter immediately following the quarter during which the Borrower delivers to
the Agent the applicable Compliance Certificate pursuant to Section 5.01(c)
(with the Compliance Certificate for the most recently ended reporting period
delivered during a subject quarter taking precedence over a Compliance
Certificate for a prior reporting period delivered during the same quarter). If
the Borrower fails to deliver a Compliance Certificate pursuant to Section
5.01(c), the Applicable Rate shall equal the percentages corresponding to
Level 5 until the first day of the calendar quarter immediately following the
quarter that the required Compliance Certificate is delivered. Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Agent first determines the Applicable Rate for Loans as
provided above, the Applicable Rate shall be determined based on Level 1:




- 2 -

--------------------------------------------------------------------------------





Level
Consolidated Leverage Ratio
Applicable Rate for Revolving Loans which are Eurodollar Loans
Applicable Rate for Revolving Loans which are Alternate Base Rate Loans
Applicable Rate for Term Loans which are Eurodollar Loans
Applicable Rate for Term Loans which are Alternate Base Rate Loans
1
Less than 45%
1.30%
.30%
1.25%
.25%
2
Greater than or equal to 45% but less than 50%
1.45%
.45%
1.40%
.40%
3
Greater than or equal to 50% but less than 55%
1.60 %
.60%
1.55 %
.55%
4
Greater than or equal to 55% but less than 60%
1.90%
.90%
1.85%
.85%
5
Greater than or equal to 60%
2.20%
1.20%
2.15%
1.15%





The Applicable Rate shall be adjusted quarterly as of the first day of the
calendar quarter immediately following the quarter during which the Borrower
delivers to the Agent the applicable Compliance Certificate pursuant to Section
5.01(c). Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.17(f).


(b)    If Borrower obtains an Investment Grade Rating from at least one of S&P,
Moody’s or Fitch, and provided that no Event of Default is then occurring, at
Borrower’s irrevocable election, the Applicable Rate shall thereafter at all
times be determined based on the applicable rate per annum set forth in the
below table corresponding to the level (each a “Pricing Level”) into which such
Debt Rating then falls, notwithstanding any failure of Borrower to maintain an
Investment Grade Rating or any failure of Borrower to maintain a Debt Rating.




- 3 -

--------------------------------------------------------------------------------





Investment Grade Rating
Applicable Rate for Revolving Loans which are Eurodollar Loans
Revolver Facility Fee Rate
Applicable Rate for Revolving Loans which are Alternate Base Rate Loans
Applicable Rate for Term Loans which are Eurodollar Loans
Applicable Rate for Term Loans which are Alternate Base Rate Loans
Pricing Level 1
At least A- or A3
0.825%
.125%
0.000%
0.900%
0.000%
Pricing Level 2
At least BBB+ or Baa1
0.875%
.150%
0.000%
0.950%
0.000%
Pricing Level 3
At least BBB or Baa2
1.000%
.200%
0.000%
1.100%
0.100%
Pricing Level 4
At least BBB- or Baa3
1.200%
.250%
0.200%
1.350%
0.350%
Pricing Level 5
Below BBB-, Baa3 or unrated
1.550%
.30%
0.550%
1.750%
0.750%





Each change in the Applicable Rate resulting from a change in the Debt Rating of
Borrower shall be effective for the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. Notwithstanding the above, during any period for which the
Borrower has received three Debt Ratings which are not equivalent, the
Applicable Rate will be determined by (a) the highest Debt Rating if they differ
by only one level and (b) the average of the two highest Debt Ratings if they
differ by two or more levels (unless the average is not a recognized level, in
which case the Applicable Rate will be based on the level corresponding to the
second highest Debt Rating). During any period for which the Borrower has
received only two Debt Ratings and such Debt Ratings are not equivalent, the
Applicable Rate will be determined by (1) the highest Debt Rating if they differ
by only one level and (ii) the median of the two Debt Ratings if they differ by
two or more levels (unless the median is not a recognized level, in which case
the Applicable Rate will be based on the Debt Rating one level below the level
corresponding to the higher Debt Rating). During any period for which the
Borrower has received a Debt Rating from only one Rating Agency, the Applicable
Rate shall be determined based on such Debt Rating so long as such Debt Rating
is from S&P or Moody's. During any period for which the Borrower does not have a
Debt Rating from any Rating Agency, or during any other period not otherwise
covered by this definition, the Applicable Rate shall be determined based on
Level 5.
“Approved Fund” has the meaning set forth in Section 9.04(b).


- 4 -

--------------------------------------------------------------------------------





“Assets Under Development” means all Real Property, or phases thereof, that is
under construction or development as an income-producing project in a diligent
manner and in accordance with industry standard construction schedules, but for
which a certificate of occupancy has not been issued.
“Assets Under Renovation” means all Real Property, or phases thereof, for which
the improvements have previously been completed, but with respect to which (i) a
renovation of twenty-five percent (25%) or more of the square footage of such
improvements is being undertaken, or (ii) other material renovation work is
being undertaken to reposition or re-tenant the Real Property as determined by
Administrative Agent, and any such renovation work is proceeding in a diligent
manner and in accordance with industry standard construction schedules; provided
that in no event shall any such Real Property remain an Asset Under Renovation
for a period of greater than twelve (12) months.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Loan Maturity Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Griffin Capital Essential Asset Operating Partnership II, L.P.,
a Delaware limited partnership.
“Borrower Materials” has the meaning set forth in Section 9.01.


- 5 -

--------------------------------------------------------------------------------





“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof, the following: the lesser of (a) a Loan amount such that the
Pool Leverage Ratio would not exceed sixty percent (60%); or (b) a Loan amount
which would provide a Pool DSCR of no less than 1.35:1.00.
“Borrowing Base Certificate” has the meaning set forth in Section 5.01(c) hereof
and a form of which is attached hereto as Exhibit G.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.
“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.25 per square foot for each office property owned by Borrower, a Subsidiary
Guarantor, or the Parent (or a Subsidiary thereof) and $0.10 per square foot for
each industrial property owned by Borrower, a Subsidiary Guarantor, or the
Parent (or a Subsidiary thereof).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than fifty percent (50%) of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of the Parent by any Person or group;
(d) the replacement, removal or resignation of Griffin Capital Company, LLC or
an Affiliate thereof as asset manager and advisor to the Borrower, any
Subsidiary Guarantor and the Parent, or (e) the failure of the OP to own,
directly or indirectly, free and clear of any Liens, 100% of the ownership
interests in each Subsidiary Guarantor.


- 6 -

--------------------------------------------------------------------------------





“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement. Notwithstanding anything herein to the contrary, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the aggregate amount of such
Lender’s Revolving Commitment and/or Term Commitment.
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Leverage Ratio” means the ratio (expressed as a percentage) of (a)
the Indebtedness of Borrower, Guarantor and their direct and indirect
subsidiaries (without duplication) to (b) Total Asset Value.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.
“Core Funds from Operations” means for a given period, Parent’s net income (or
loss) determined on a consolidated basis in accordance with GAAP (unless
otherwise indicated herein) for such period, excluding gains or losses from
extraordinary items, impairment and other non-cash charges, acquisition fees and
related expenses, plus real estate depreciation and amortization. Core Funds
from Operations will be adjusted for (i) unconsolidated entities to reflect
funds from operations on the same basis, (ii) the impact of straight-lining of
rents, (iii) the amortization of intangibles associated with the amortization of
above or below market rents, pursuant to ASC 805 and calculation of interest
expense in accordance with FBS APB 14-1.
“Credit Party” means the Borrower and each Guarantor.


- 7 -

--------------------------------------------------------------------------------





“Debt Rating” means, as of any date of determination, the rating as determined
by a Rating Agency of a Person’s non credit enhanced, senior unsecured long term
debt. The Debt Rating in effect at any date is the Debt Rating that is in effect
at the close of business on such date.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the Bankruptcy Code and all
amendments thereto, as are in effect from time to time during the term of this
Agreement.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment or
participations in respect of Letters of Credit or Swingline Loans, within two
(2) Business Days of the date required to be funded by it hereunder; (b) has
notified the Borrower or Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan or participations
in respect of Letters of Credit or Swingline Loans hereunder and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan or participations in respect of Letters of
Credit or Swingline Loans is not or cannot be satisfied) or under other
agreements generally in which it commits to extend credit; (c) has failed,
within two (2) Business Days after written request by the Administrative Agent
or the Borrower (and the Administrative Agent has received a copy of such
request), to confirm in a manner reasonably satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder; (d) has, or
has a direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it; or (iii) in the good faith determination of the Administrative
Agent, taken any material action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; or (e) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.
“Designated Jurisdiction” means any country, region, or territory to the extent
that such country, region, or territory itself, or its government, is the
subject or target of any Sanction.
“Dollars” or “$” refers to lawful money of the United States of America.


- 8 -

--------------------------------------------------------------------------------





“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) to the extent expressly subordinated
to the Loans, the subordinated portion of all asset management and property
management fees plus (d) property acquisition fees and related expenses, plus or
minus (e) to the extent included in the determination of net income, any
extraordinary losses or gains, such as those resulting from sales or payment of
Indebtedness, in each case, as determined on a consolidated basis in accordance
with GAAP (unless otherwise indicated herein), plus or minus (f) to the extent
included in GAAP net income, any net income from non-cash items, such as
straight line rent and amortization of in-place lease valuation, and including
(without duplication) the Equity Percentage of EBITDA for the Parent's
non-wholly owned direct and indirect subsidiaries, plus (g) to the extent not
already accounted for in the determination of net income, early lease
termination payments as follows: (i) for a lump sum early termination payment,
an amount properly allocated to the determination period in question based upon
equal monthly installments of such early termination payment amortized over the
remaining lease term at the time of termination and (ii) for early termination
payments paid over a period of time, the amount paid or payable for the
determination period in question. In no event shall EBITDA include early
termination payments: (x) related to any tenant space whereby rental or other
income from a replacement tenant is already included in EBITDA, or (y) to the
extent such early termination payments exceed ten percent (10%) of EBITDA unless
a greater percentage is approved by the Majority Lenders.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Pool Properties regarding
compliance with any Legal Requirements related to environmental matters and
accompanied by a reliance letter satisfactory to the Administrative Agent. Each
Environmental Assessment must comply with all Legal Requirements.
“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible


- 9 -

--------------------------------------------------------------------------------





or intangible property damage, damage to the environment, nuisance, pollution,
contamination or other adverse effects on the environment, or for fines,
penalties or restriction, resulting from or based upon (i) the existence, or the
continuation of the existence, of a Release (including, without limitation,
sudden or non-sudden accidental or non-accidental Releases) of, or exposure to,
any Hazardous Material, or other Release in, into or onto the environment
(including, without limitation, the air, soil, surface water or groundwater) at,
in, by, from or related to any property owned, operated or leased by the
Borrower or any of its Subsidiaries or any activities or operations thereof;
(ii) the environmental aspects of the transportation, storage, treatment or
disposal of Hazardous Materials in connection with any property owned, operated
or leased by the Borrower or any of its Subsidiaries or their operations or
facilities; or (iii) the violation, or alleged violation, of any Environmental
Laws or Environmental Permits of or from any Governmental Authority relating to
environmental matters connected with any property owned, leased or operated by
the Borrower or any of its Subsidiaries.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 
9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §  1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §  136
et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §  6901
et seq., the Toxic Substances Control Act, 15 U.S.C. §  2601 et seq., the Clean
Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §  1251 et
seq., the Occupational Safety and Health Act, 29 U.S.C. §  651 et seq., (to the
extent the same relates to any Hazardous Materials), and the Oil Pollution Act
of 1990, 33 U.S.C. §  2701 et seq., as such laws have been amended or
supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) exposure to any Hazardous Materials in violation of any Environmental Law,
(c) the Release or threatened Release of any Hazardous Materials into the
environment in violation of any Environmental Law or (d) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.
“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or


- 10 -

--------------------------------------------------------------------------------





profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination to the extent any of the foregoing
relate to a Pool Property.
“Equity Percentage” means the aggregate ownership percentage of Borrower in each
Unconsolidated Affiliate, which shall be calculated as the greater of (a)
Borrower’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, and (b)
Borrower’s economic ownership interest in the Unconsolidated Affiliate,
reflecting Borrower’s share of income and expenses of the Unconsolidated
Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.


- 11 -

--------------------------------------------------------------------------------





“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Legal Requirements in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under SECTION 2.18(b) as a result of costs
sought to be reimbursed pursuant to SECTION 2.16 or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to SECTION
2.16, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with SECTION 2.16 and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Facility Fee” has the meaning given that term in Section 2.11(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.
“Fitch” means Fitch, Inc., and its successors.
“Fixed Charge Coverage Ratio” means the ratio of, for the Parent, the Borrower
and their Subsidiaries on a consolidated basis (without duplication) (a) the sum
of Adjusted EBITDA for the immediately preceding calendar quarter; to (b) all of
the principal due and payable and principal paid on the Indebtedness (other than
amounts paid in connection with balloon maturities), plus all Interest Expense,
plus the aggregate of all cash dividends payable on any preferred stock.
“Foreign Lender” means, if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.


- 12 -

--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means the Parent, and any other Person who from time to time becomes
a Subsidiary Guarantor as required by Section 5.13, and any other Person who
from time to time has executed a Guaranty as required by the terms of this
Agreement.
“Guaranty” means a guaranty in the form of Exhibit C attached hereto.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Hedging Obligations” means, with respect to the Parent, the Borrower or any
Subsidiary of the Parent or the Borrower, any obligations arising under any
Hedging Agreement entered into with the Administrative Agent or any Lender with
respect to the Loans.
“Impacted Interest Period” has the meaning set forth in the definition of LIBO
Rate.


- 13 -

--------------------------------------------------------------------------------





“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock, (c)
all obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others (excluding non-recourse carve-out
guarantees until such time as a claim has been filed for breach thereof), (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances and (k) all obligations contingent or
otherwise, of such Person with respect to any Hedging Agreements (calculated on
a mark-to-market basis as of the reporting date). The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
be calculated on a consolidated basis in accordance with GAAP, and including
(without duplication) Borrower's Equity Percentage of Indebtedness for
non-wholly owned subsidiaries.
“Individual Property” and “Individual Properties” shall mean, from time to time,
all real estate property owned or ground leased by the Borrower or any
Subsidiary Guarantor, together with all improvements, fixtures, equipment, and
personalty relating to such property.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower's (or the Parent’s) Unconsolidated Affiliates.
“Interest Payment Date” means the first Business Day of each calendar quarter.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next


- 14 -

--------------------------------------------------------------------------------





preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time.
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody’s.
“Issuing Bank” means KeyBank, National Association, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“KeyBank” means KeyBank, National Association, in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Revolving Loan Applicable Percentage of the total LC Exposure at such
time.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


- 15 -

--------------------------------------------------------------------------------





“LIBO Rate” means, for any Interest Period with respect to a Eurodollar Loan,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and
(ii) if no such rate administered by ICE Benchmark Administration (or by such
other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBO Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant Eurodollar Loan and having a maturity equal to such Interest
Period.
“LIBOR Screen Rate” is defined in the definition of LIBO Rate.
“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.
“Loan Documents” means this Agreement, the Notes, each Guaranty, and all other
instruments, agreements and written obligations executed and delivered by any of
the Credit Parties in connection with the transactions contemplated hereby.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Total Commitments or, if the Commitment of each Lender to make
Loans, the commitment of the Swingline Lender to make Swingline Loans, and the
obligation of the Issuing Bank to issue Letters of Credit have been terminated
pursuant to Article VII, Lenders holding in the aggregate


- 16 -

--------------------------------------------------------------------------------





more than 50% of the Obligations (including the aggregate amount of each
Lender’s risk participation and funded participation in LC Exposure and
Swingline Loans); provided that the Commitment of, and the portion of the
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders.
“Majority Revolving Lenders” means, as of any date of determination, Revolving
Lenders having more than 50% of the aggregate Revolving Commitments or, if the
Revolving Commitments of each Lender to make Revolving Loans, the commitment of
the Swingline Lender to make Swingline Loans, and the obligation of the Issuing
Bank to issue Letters of Credit have been terminated pursuant to Article VII,
Revolving Lenders holding in the aggregate more than 50% of the aggregate
Revolving Credit Exposure (including the aggregate amount of each Lender’s risk
participation and funded participation in LC Exposure and Swingline Loans);
provided that the Revolving Commitment of, and the portion of the Obligations
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Revolving Lenders.
“Majority Term Lenders” means, as of any date of determination, Term Lenders
having more than 50% of the aggregate Term Commitments and outstanding Term
Loans or, if the Term Commitments of each Term Lender have been terminated
pursuant to Article VII, Term Lenders holding in the aggregate more than 50% of
the outstanding Term Loans; provided that the Term Commitment of, and the
portion of the Obligations held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Majority Term Lenders.
“Management Company” means, collectively, Griffin Capital Essential Asset
Property Management II, LLC and/or Griffin Capital Essential Asset Advisor II,
LLC.
“Material Acquisition” means an acquisition of assets with a total cost that is
more than (a) 20% of Total Asset Value based upon the most recent compliance
certificate submitted prior to such acquisition, or (b) one hundred million
dollars ($100,000,000.00).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of (i) the Borrower
and its Subsidiaries, other than owners of Pool Properties, and the Guarantor,
taken as a whole, or (ii) any owner of a Pool Property, (b) the ability of any
of the Credit Parties to perform their obligations under the Loan Documents or
(c) the rights of or benefits available to the Administrative Agent or the
Lenders under the Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
“Maturity Date” means either of the Revolving Loan Maturity Date or the Term
Loan Maturity Date, as the context of this Agreement requires.
“Maximum Loan Available Amount” means, on any date, an amount equal to the
lesser of (a) the Total Commitments or (b) the aggregate Borrowing Base
Availability.


- 17 -

--------------------------------------------------------------------------------





“Maximum Rate” shall have the meaning set forth in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Operating Income” shall mean, for any income producing operating Real
Property, the difference between (a) any rentals, proceeds and other income
received from such property, less (b) an amount equal to all costs and expenses
(excluding Interest Expense, depreciation and amortization expense, and any
expenditures that are capitalized in accordance with GAAP) incurred as a result
of, or in connection with, or properly allocated to, the operation or leasing of
such property during the determination period, less (c) the Capital Expenditure
Reserve. Net Operating Income shall be calculated based upon the immediately
preceding calendar quarter, annualized, unless the Real Property is being
simultaneously acquired by the Borrower or a Subsidiary and added as a Pool
Property, in which event annualized Net Operating Income shall be calculated
based upon the historical data provided by the Borrower, subject to adjustment
by the Administrative Agent in its reasonable discretion, and thereafter until
such Real Property has been owned by the Borrower or its Subsidiaries for the
entirety of a calendar quarter, Net Operating Income shall be grossed up for
such ownership period. Net Operating Income shall be calculated on a
consolidated basis in accordance with GAAP but adjusted for non-cash operating
items such as straight line rents and the amortization of above and below market
lease assets and liabilities and other non-cash items and including (without
duplication) the Equity Percentage of Net Operating Income for the Borrower’s
Unconsolidated Affiliates. For Leases subject to rent abatement periods, Net
Operating Income shall include the first three months of rent scheduled to be
paid under the Lease in question upon termination of such rent abatement period,
annualized, if (a) for a lease with a remaining term of seven (7) or more years
from the date of calculation, the remaining free rent or rent abatement period
is no greater than twelve (12) months from the date of calculation, or (b) for a
lease with a remaining term of fewer than seven (7) years, the remaining free
rent or rent abatement period is no greater than six (6) months from the date of
calculation; provided, however, that the aggregate amount of all such scheduled
rent included within the calculation of Net Operating Income shall not exceed
ten percent (10%) of Net Operating Income. Net Operating Income shall include
early lease termination payments as follows: (i) for a lump sum early
termination payment, an amount properly allocated to the determination period in
question based upon equal monthly installments of such early termination payment
amortized over the remaining lease term at the time of termination and (ii) for
early termination payments paid over a period of time, the amount paid or
payable for the determination period in question. In no event shall Net
Operating Income include early termination payments: (x) related to any tenant
space whereby rental or other income from a replacement tenant is already
included in Net Operating Income, or (y) to the extent such early termination
payments exceed ten percent (10%) of Net Operating Income unless a greater
percentage is approved by the Majority Lenders.
“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as


- 18 -

--------------------------------------------------------------------------------





the same may be amended, supplemented, modified or restated from time to time;
“Notes” means, collectively, all of such Notes outstanding at any given time.
“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent, the Issuing Bank and/or any Lender
arising under or otherwise with respect to any Loan Document, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.
“OFAC” has the meaning set forth in Section 3.16.
“OP” means Griffin Capital Essential Asset Operating Partnership II, L.P., a
Delaware limited partnership.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means, all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to SECTION 2.18(b) as a result of costs sought to be reimbursed
pursuant to SECTION 2.16).
“Parent” means Griffin Capital Essential Asset REIT II, Inc., a Maryland
corporation.
“Patriot Act” has the meaning set forth in Section 9.14.
“Payout Ratio” means the ratio of cash dividends or distributions to common
equity holders of the Parent paid or payable for the applicable period to Core
Funds from Operations.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;


- 19 -

--------------------------------------------------------------------------------





(b)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(c)    deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
(d)    the Title Instruments and Liens (including customary Liens granted to or
for the benefit of a Governmental Authority in connection with tax increment
financing, tax abatements, or entitlement/payment in lieu of taxes structures)
approved by the Administrative Agent;
(e)    uniform commercial code protective filings with respect to personal
property leased to the Borrower or any Subsidiary;
(f)    landlords’ liens for rent not yet due and payable;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    investments in Subsidiaries and Unconsolidated Affiliates made in
accordance with this Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and


- 20 -

--------------------------------------------------------------------------------





in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 9.01.
“Pool Debt Service” means an amount equal to the annual principal and interest
payment sufficient to amortize in full during a thirty (30) year period, a loan
in an amount equal to the amount of the Unsecured Debt, calculated using an
interest rate equal to the greater of: (1) the then current annual yield on ten
(10) year obligations issued by the United States Treasury on the Business Day
immediately prior to the date of borrowing request plus two and one-half percent
(2.50%), or (2) six and one-half percent (6.50%).
“Pool DSCR” means the ratio of (i) the aggregate Net Operating Income from the
Pool Properties to (ii) Pool Debt Service.
“Pool Leverage Ratio” means the ratio of the Unsecured Debt to Pool Value.
“Pool Property(ies)” means the Real Properties described on Schedule 5.12
attached hereto and together with any additional property, whether now existing
or hereafter acquired, each of which shall either (A) have been approved by the
Majority Lenders, or (B) meet the following criteria at all times:
(a)    An (i) existing operating, income producing office or industrial property
or (ii) a to-be-developed office or industrial property which is 100% pre-leased
to a single tenant scheduled to take occupancy within 30 months subject to an
executed lease, and in each instance located in the United States;
(b)    Owned 100% by Borrower or a wholly owned Subsidiary of the Borrower (i)
in fee simple, or (ii) subject to a financeable ground lease with a remaining
term (including any extension options) of no less than 30 years which has been
approved by Administrative Agent in its sole discretion;
(c)    Having at the time of acceptance as a Pool Property, leasing and
occupancy of no less than 80%, provided that for purposes hereof, the following
tenants shall be included in “occupancy” (i) a tenant which will take occupancy
within 12 months subject only to completion of tenant build-out work, (ii) a
replacement tenant which will take occupancy within 12 months of prior tenant
vacating, pursuant to an executed lease, subject only to completion of tenant
build-out work, or (iii) for an Asset Under Development, a tenant that is
scheduled to take occupancy within 30 months subject to an executed lease;
(d)    At the time of acceptance as a Pool Property, (i) having a minimum lease
term of at least five (5) years if such property is leased to a single tenant,
and (ii) having a weighted average remaining lease term of at least five (5)
years if a multi tenanted property, unless, in either case, (x) approved by the
Administrative Agent if the Value of such Real Property is $50,000,000.00 or
less, or (y) otherwise approved by the Majority Lenders;


- 21 -

--------------------------------------------------------------------------------





(e)    Not subject to any mortgage or other Lien other than Permitted
Encumbrances;
(f)    The Equity Interests in or cash flows from the special purpose entity
which owns such property (and all subsidiaries of the Parent or the Borrower
which own Equity Interests in such special purpose entity) are not subject to a
Lien or negative pledge to any other lender;
(g)    Free of any material environmental, structural, architectural, mechanical
or title defects;
(h)    Insured in form and substance in all manners customary for commercial
real estate lending;
(i)    Consisting of one or more separate tax parcels;
(j)    Such Real Property shall have been approved as a Pool Property (i) by
Administrative Agent only if the Value of such Real Property is $50,000,000.00
or less, or (ii) otherwise by the Majority Lenders;
(k)    Such Real Property meets all other customary standards for commercial
real estate lending.
If a Real Property does not meet the foregoing requirements, acceptance of such
Real Property as a Pool Property shall require the consent of the Majority
Lenders in their sole discretion.
“Pool Property Owner” shall mean, from time to time, a wholly owned Subsidiary
of the Borrower which is the owner or owners of the fee simple interest in, or
the approved ground or tax increment lessee of, a Pool Property or the Pool
Properties.
“Pool Value” means the sum of (i) for completed Pool Properties, Net Operating
Income from the Pool Properties divided by 7.00% plus (ii) for Pool Properties
which are Assets Under Development and Assets Under Renovation, the lesser of
(a) undepreciated cost basis or (b) stabilized appraised value based on the most
recent MAI appraisal obtained by the Borrower.
“Preliminary Approval” shall mean the following:
(a)    Delivery by the Borrower to the Administrative Agent and the Lenders of a
written request respect to any Individual Property proposed to be a Pool
Property together with the following, each such item to the reasonable
satisfaction of the Administrative Agent:
(i)    A physical description;
(ii)    A current rent roll for the Individual Property, along with operating
statements and a copy of all leases at such Individual Property;


- 22 -

--------------------------------------------------------------------------------





(iii)    If the Individual Property is a to-be-developed office or industrial
property, a construction budget and sources and uses statement, including a pro
forma Borrowing Base Certificate which includes anticipated funding of the
Revolving Loan to complete 100% of construction for such Individual Property;
(iv)    To the extent then available in Borrower’s files, copies of existing
title insurance policies, a title report and similar Lien status information;
(v)    The Borrower’s certification that to its knowledge the proposed Pool
Property presently satisfies (or is anticipated to satisfy upon the approval of
such Pool Property) the criteria for Pool Properties; and
(vi)    Such other customary due diligence as the Administrative Agent may
reasonably request.
(b)    Administrative Agent shall, within five (5) Business Days after delivery
of all items described in subsection (a), above, grant or deny the preliminary
approval for the proposed Pool Property, with any denial providing an
explanation of the reasons for such denial.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Public Lender” has the meaning set forth in Section 9.01.
“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee and/or other
credit or collateral support, of such interest rate cap, swap or other hedging
obligation becomes effective, or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder
“Rating Agency” means any of S&P, Moody’s and Fitch.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.
“Recipient” means Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Borrower or
Guarantor hereunder.
“Register” has the meaning set forth in Section 9.04.


- 23 -

--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.
“Release Conditions” has the meaning set forth in Section 5.13(a).
“Release Request” has the meaning set forth in Section 5.13(a).
“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $550,000,000.00.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans, its LC
Exposure and Swingline Exposure at such time.
“Revolving Lender” means, at any time, each Lender that has a Revolving
Commitment.
“Revolving Loan” means a revolving Loan made pursuant to Section 2.01.


- 24 -

--------------------------------------------------------------------------------





“Revolving Loan Applicable Percentage” means, as to each Revolving Lender, the
ratio, expressed as a percentage, of (a) the aggregate amount of such Lender’s
Revolving Commitment to (b) the aggregate amount of the Revolving Commitments of
all Revolving Lenders; provided, however, that if at the time of determination
the Revolving Commitments have terminated or been reduced to zero, the
“Revolving Loan Applicable Percentage” of each Revolving Lender shall be the
Revolving Loan Applicable Percentage of such Lender in effect immediately prior
to such termination or reduction.
“Revolving Loan Maturity Date” means June 28, 2022, as the same may be extended
in accordance with Section 2.19.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poors Financial
Services LLC business, and its successors.
“Sanctioned Person” means any Person that is (i) listed in any Sanctions-related
list of designated Persons maintained by any Governmental Authority of the
United States of America, including without limitation, OFAC or the U.S.
Department of State, or by the United Nations Security Council, Her Majesty’s
Treasury, the European Union or any other Governmental Authority, (ii) any
Person located, operating, organized or resident in a Designated Jurisdiction,
(iii) an agency of the government of a Designated Jurisdiction, or (iv) any
Person owned or controlled by any Person or agency described in any of the
preceding clauses (i) through (iii).
“Sanction(s)” means any economic or financial sanction or trade embargo
administered or enforced by the United States government or any agency or
instrumentality thereof (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.
“Secured Debt” means any Indebtedness of Borrower, Guarantor or their direct or
indirect subsidiaries which is secured by a lien on real property, an ownership
interest in any Person or any other asset. Secured Debt shall include Borrower's
and Guarantor's pro rata share of Secured Debt of any non-wholly-owned direct or
indirect subsidiary, but shall not include the Loan.
“Secured Debt Ratio” means the ratio of Secured Debt to Total Asset Value.
“Secured Recourse Debt” means all Secured Debt of any Person on a recourse basis
to such Person, the Borrower or any Guarantor.
“Secured Recourse Debt Ratio” means the ratio of all Secured Recourse Debt to
Total Asset Value.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve


- 25 -

--------------------------------------------------------------------------------





percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to Borrower, Guarantor, Parent or any Credit
Party, as applicable (for the purposes of this definition, the “parent”), at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held by parent, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent.
“Subsidiary Guarantor” means each Pool Property Owner, and each other Subsidiary
of the Borrower which owns a direct or indirect Equity Interest in a Subsidiary
Guarantor.
“Subsidiary Guaranty Termination Event” means Borrower’s satisfaction of each of
the following:
(a)
Borrower has received an Investment Grade Rating;

(b)
Borrower has delivered a certification to Administrative Agent that the
Subsidiary Guarantors have been released from liability for any other
Indebtedness and from liability under any guaranties of Indebtedness, together
with documentation satisfactory to Administrative Agent evidencing such release.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Loan Applicable Percentage
of the total Swingline Exposure at such time.
“Swingline Lender” means KeyBank, National Association, in its capacity as
lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Tangible Net Worth” means total assets (without deduction for accumulated
depreciation) less (1) all intangible assets and (2) all liabilities (including
contingent and indirect liabilities), all as determined in accordance with GAAP
(unless otherwise indicated herein). The term "intangibles" shall include,
without limitation, (i) deferred charges, and (ii) the aggregate of all amounts
appearing on the assets side of such balance sheet for franchises, licenses,
permits, patents, patent applications,


- 26 -

--------------------------------------------------------------------------------





copyrights, trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses, straight-line rent accruals and other like intangibles
but excluding all amounts for real property acquisitions that have been
allocated to lease intangibles. The term "liabilities" shall include, without
limitation, (i) Indebtedness secured by liens on property of the Person or other
debt with respect to which Tangible Net Worth is being computed whether or not
such Person is liable for the payment thereof, (ii) deferred liabilities and
(iii) capital lease obligations, but shall exclude all amounts for real property
acquisition costs which have been allocated to lease intangibles. Tangible Net
Worth shall be calculated on a consolidated basis in accordance with GAAP
(unless otherwise indicated herein).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make Term Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Term Loans hereunder, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender's Term Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Term Commitment,
as applicable. The initial aggregate amount of the Lenders’ Term Commitments is
$200,000,000.00.
“Term Lender” means, at any time, each Lender that has a Term Commitment.
“Term Loan” shall mean that certain senior unsecured term loan made by Lenders
to the Borrower in the amount of $200,000,000 in accordance with the terms and
conditions herein, as such amount may be adjusted pursuant to the terms of this
Agreement.
“Term Loan Applicable Percentage” means, as to each Term Lender, the ratio,
expressed as a percentage, of (a) the aggregate amount of such Term Lender’s
Term Commitment to (b) the aggregate amount of the Term Commitments of all Term
Lenders; provided, however, that if at the time of determination the Term
Commitments have terminated or been reduced to zero, the “Term Loan Applicable
Percentage” of each Term Lender shall be the Term Commitment Percentage of such
Term Lender in effect immediately prior to such termination or reduction.
“Term Loan Maturity” shall mean the Term Loan Maturity Date, or, in any
instance, upon acceleration of the Term Loan, if such Term Loan has been
accelerated by the Lenders upon an Event of Default.
“Term Loan Maturity Date” shall have the meaning set forth in Section 2.09(b).
“Title Instruments” means true and correct copies of all instruments of record
in the Office of the County Clerk, the Real Property Records or of any other
Governmental Authority affecting title to all or any part of the Pool
Properties, including but not limited to those (if any) which impose restrictive
covenants, easements, rights-of-way or other encumbrances on all or any part of
the Pool Properties.


- 27 -

--------------------------------------------------------------------------------





“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Borrower's, Guarantor's and their direct and indirect
subsidiaries' Real Property, plus (b) the cost of assets acquired in the
preceding twelve (12) months, plus (c) Assets Under Development, Assets Under
Renovation and unimproved land, each valued at undepreciated cost basis, plus
(d) the amount of any cash and cash equivalents, excluding tenant security and
other restricted deposits of the Borrower and its Subsidiaries, plus (e)
mortgage loan investments of Borrower or Guarantor, valued at the lower of cost
basis or carrying value. For any non-wholly owned Real Properties, Total Asset
Value shall be adjusted for Borrower's and Guarantor's pro rata ownership
percentage.
“Total Commitment” means the sum of the Commitments of the Lenders, as in effect
from time to time. On the Effective Date the Total Commitment equals
$750,000,000, consisting of the $550,000,000 Revolving Commitments and
$200,000,000 Term Commitments.
“Total Outstandings” means the sum of the total Revolving Credit Exposures and
the principal balance of the Term Loan.
“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in SECTION
2.16(f)(ii)(2)(C).
“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.
“Unhedged Variable Rate Debt” means Indebtedness of the Parent, the Borrower and
their Subsidiaries on a consolidated basis (without duplication) which has a
floating rate of interest and which interest rate is not fixed, capped or
otherwise limited by an interest rate protection product.
“Unsecured Debt” means all Indebtedness of any Person which is not Secured Debt,
provided that any Indebtedness which is secured primarily by a pledge of Equity
Interests and/or cash flow from an entity that owns Real Property shall be
deemed Unsecured Debt.
“Unused Fee” shall have the meaning set forth in Section 2.11(a).
“Usage” means, from time to time, the aggregate Revolving Loans and LC Exposure
of each Lender (but excluding, for the sake of clarity, any Swingline Loans or
participation exposure in connection with any Swingline Loans).


- 28 -

--------------------------------------------------------------------------------





“Value” means the sum of the following:
(a)    For each Pool Property, the Pool Value;
(b)    For each operating Real Property which is not a Pool Property, Net
Operating Income divided by 7.00%;
(c)    For Assets Under Development or Assets Under Renovation, undepreciated
cost basis;
(d)    For each unimproved land parcel, undepreciated cost basis; and
(e)    For each mortgage loan investment, the lower of cost basis or face value.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a “Eurodollar Loan”).
Borrowings also may be classified and referred to by Type (e.g., a “Eurodollar
Borrowing”) or by the respective facility (e.g. a “Revolving Borrowing” or a
“Term Borrowing”).
Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes,” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


- 29 -

--------------------------------------------------------------------------------





Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time and shall be determined, as to the Parent and its
Subsidiaries, on a consolidated basis; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
Commitments.
(a)    Subject to the terms and conditions set forth herein, each Revolving
Lender agrees to make Revolving Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(i) such Revolving Lender's Revolving Credit Exposure exceeding such Lender's
Revolving Commitment, or (ii) the aggregate Revolving Credit Exposure of the
Revolving Lenders exceeding (i) the Maximum Loan Available Amount less (b) the
outstanding balance of the Term Loan; provided however, that no Revolving Lender
shall be obligated to make a Revolving Loan in excess of such Lender’s Revolving
Loan Applicable Percentage of the difference between (A) the Maximum Loan
Available Amount less the outstanding balance of the Term Loan and (B) the
Revolving Credit Exposure. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
(b)    Subject to all of the terms and conditions hereof, each Term Lender
hereby agrees to make a Loan to the Borrower under the Term Loan from time to
time as set forth herein in an amount equal to such Term Lender’s Term
Commitment. The Term Loan may not be reborrowed under any circumstances, and,
subject to the provisions of Section 2.08(d) below, shall be advanced on the
date hereof and in a maximum of three (3) advances after the date hereof, but
which advances must occur prior to the date that is two hundred seventy (270)
days from the date hereof and each of which must be in an amount that is at
least $10,000,000 and in integral multiples of $10,000,000 in excess thereof.
Any amount of the Term Commitment which is not advanced as of the date two
hundred seventy (270) days from the date hereof will expire and will no longer
be available to be advanced by the Lenders.
Loans and Borrowings.


- 30 -

--------------------------------------------------------------------------------





(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Commitments. The failure of any Revolving Lender to make any Loan
required to be made by it shall not relieve any other Revolving Lender of its
obligations hereunder; provided that the Commitments of the Revolving Lenders
are several and no Lender shall be responsible for any other Revolving Lender's
failure to make Loans as required.
(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (5) Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Loan Maturity Date.
Requests for Borrowings. To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, Boston, Massachusetts time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, Boston, Massachusetts time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 11:00 a.m., Boston,
Massachusetts time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in the form of Exhibit E attached hereto and hereby made a part hereof and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;


- 31 -

--------------------------------------------------------------------------------





(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration, in the case of a Eurodollar Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender's Loan to be made as part of the requested Borrowing.
Swingline.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000.00, (ii) the aggregate
Revolving Credit Exposure of the Lenders exceeding the aggregate Revolving
Commitments of the Revolving Lenders, or (iii) the aggregate Revolving Credit
Exposure of the Revolving Lenders exceeding (A) the total Maximum Loan Available
Amount less (B) the outstanding balance of the Term Loan, and in all events no
Swingline Loan shall be outstanding for more than ten (10) Business Days;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., Boston, Massachusetts time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to a general
deposit account at the discretion of the Borrower (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 4:00 p.m.,
Boston, Massachusetts time, on the requested date of such Swingline Loan.


- 32 -

--------------------------------------------------------------------------------





The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., Boston, Massachusetts time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender's Revolving Loan Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, within two
(2) Business Days after receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender's Revolving Loan Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever, provided no
Revolving Lender shall be required to acquire a participation in a Swingline
Loan to the extent same would result in such Revolving Lender's Revolving Credit
Exposure exceeding such Lender's Revolving Commitment. Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear, in each
instance in accordance with Section 2.17(a); provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time prior to thirty (30) days before the termination
of the Availability Period. In the event


- 33 -

--------------------------------------------------------------------------------





of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The Administrative Agent shall remit a copy of such request to the
Revolving Lenders. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank's standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $25,000,000, (ii) the
aggregate Revolving Credit Exposure of the Revolving Lenders shall not exceed
the aggregate Revolving Commitments of the Revolving Lenders, (iii) the
aggregate Revolving Credit Exposure of the Revolving Lenders shall not exceed
(a) the total Maximum Loan Available Amount less (b) the outstanding balance of
the Term Loan, and (iv) the face amount of the subject Letter of Credit shall
not be less than $100,000. The Issuing Bank shall have no obligation to issue a
Letter of Credit if a default of any Revolving Lender’s obligations to fund any
amount under this Agreement exists or any Revolving Lender is at such time a
Defaulting Lender hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrower or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Lender (with
cash collateral pledged to the Issuing Bank in the amount of such defaulting or
Defaulting Lender’s pro rata portion of the Letter of Credit being deemed
satisfactory).
(c)    Expiration Date. Each Letter of Credit shall expire upon the earlier to
occur of (i) one year from the date issuance, subject to a customary one year
extension “evergreen” provision, or (ii) not later than the close of business on
the date that is thirty (30) days prior to the Revolving Loan Maturity Date
unless (1) all the Revolving Lenders have approved such expiry date, or (2) the
Borrower agrees to deliver to the Administrative Agent no later than thirty (30)
days prior to the Revolving Loan Maturity Date cash collateral in an amount
equal to the undrawn amount of such Letter of Credit, with the Borrower hereby
irrevocably requesting a Borrowing of an ABR Loan to fund such cash collateral
payment in the event


- 34 -

--------------------------------------------------------------------------------





the Borrower does not deliver such cash collateral to the Administrative Agent
on the due date thereof.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender's Revolving Loan Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender's Revolving Loan Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever, provided no
Revolving Lender shall be required to acquire a participation in a Letter of
Credit to the extent same would result in such Revolving Lender's Revolving
Credit Exposure exceeding such Lender's Revolving Commitment.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Boston, Massachusetts time, on the Business Day that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Boston, Massachusetts time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then on the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower's obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing or
Swingline Loan. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender's Revolving Loan Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Revolving Loan Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Revolving Loans made by such Revolving Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment


- 35 -

--------------------------------------------------------------------------------





obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank, the Issuing Bank shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any information to the
contrary, or refuse to accept and make payment upon


- 36 -

--------------------------------------------------------------------------------





such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(d). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in cash equal to the LC Exposure


- 37 -

--------------------------------------------------------------------------------





as of such date plus any accrued and unpaid interest thereon, if any; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (g) or (h) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Majority
Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement, provided that, to the extent such obligations are owed to
Revolving Lenders, such application shall be on a pro rata basis. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Boston, Massachusetts time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Boston, Massachusetts, or wire
transferred to such other account or in such manner as may be designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on


- 38 -

--------------------------------------------------------------------------------





demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the corresponding Loan made to the Borrower. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.
Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of a Borrowing Request (with proper election made for an interest rate
election only) and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


- 39 -

--------------------------------------------------------------------------------





(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated by the Administrative Agent or Borrower in
accordance with this Agreement, the Commitments shall terminate on their
respective Maturity Date(s).
(b)    The Borrower may only reduce the Revolving Commitments without the prior
written consent of the Administrative Agent and all of the Lenders in the
following circumstances: the Borrower may from time to time reduce the Revolving
Commitments, provided that each reduction in the Revolving Commitments shall be
in an amount that is at least $50,000,000 and an integral multiple of
$50,000,000, and the Revolving Commitments may not be reduced to less than
$150,000,000 unless the Revolving Commitments are reduced to zero and
terminated. The Borrower shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Revolving Credit Exposures would exceed the Maximum Loan
Available Amount less the outstanding balance of the Term Loan. After any
reduction in the Revolving Commitments, the Borrower’s option to increase the
Revolving Commitments provided in Section 2.08(d) shall terminate.
(c)    The Borrower shall notify the Administrative Agent of any election to
reduce the Revolving Commitments under Section 2.08(b) at least three (3)
Business Days prior to the effective date of such reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall


- 40 -

--------------------------------------------------------------------------------





be irrevocable. Any reduction of the Revolving Commitments shall be permanent.
Each reduction in the Revolving Commitments shall be made ratably among the
Lenders in accordance with their respective Revolving Commitments. A reduction
in the outstanding principal balance shall not constitute a reduction in the
Revolving Commitments without the notice required above being delivered to
Administrative Agent as set forth above.
(d)    Provided no Default or Event of Default shall then be in existence, the
Borrower shall have the right, on one or more occasions, to elect to increase
the Total Commitments; provided, however, that (i) the amount of each such
increase shall not be less than Twenty-Five Million Dollars ($25,000,000) or in
increments of Twenty-Five Million Dollars ($25,000,000) in excess thereof, and
(ii) the aggregate amount of all such increases shall not cause the Total
Commitments to exceed One Billion Two Hundred Fifty Million Dollars
($1,250,000,000). Any such increase in the Total Commitment shall be allocated
to the Revolving Loan and/or the Term Loan in such amounts as the Borrower and
the Administrative Agent may determine. Such right may be exercised by the
Borrower by written notice to the Administrative Agent, which election shall
designate the requested increase in the Total Commitments and to which of the
Revolving Loan and/or the Term Loan such request is being made. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders), and each Lender shall endeavor
to respond as promptly as possible within such time period. Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment (which decision shall be in its sole discretion) and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the Issuing Bank (which approvals shall not be unreasonably withheld,
conditioned or delayed), the Borrower may also invite additional lenders
approved by the Administrative Agent (provided that no approval of the
Administrative Agent shall be required if such new lender is an Affiliate of a
Lender or an Approved Fund) to become Lenders pursuant to a joinder agreement
(each a “Lender Joinder Agreement”) in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. If the Total
Commitment is increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of each Lender’s increased Commitments
among the Term Loan and the Revolving Loan. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase (with such increase being pro rata among existing Lenders choosing to
increase their Commitments) and the Increase Effective Date. As a condition
precedent to such increase, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Increase Effective Date
signed by an Authorized Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (ii) certifying that, before and after giving


- 41 -

--------------------------------------------------------------------------------





effect to such increase, (A) the representations and warranties contained in
Article 6 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.08(d), the representations
and warranties contained in Section 3.04 shall be deemed to refer to the most
recent statements furnished to the Administrative Agent, and (B) no Default or
Event of Default exists. Existing Lenders may, as necessary, receive a
prepayment of amounts of the Revolving Loan outstanding on the Increase
Effective Date to the extent necessary to keep the outstanding Revolving Loan
ratable with any revised Revolving Loan Applicable Percentages arising from any
non-ratable increase in the Revolving Commitments under this Section, which
prepayment shall be accomplished by the pro rata funding required of the
Lender(s) issuing new or increased Commitments. The amount of any increase in
the Term Loan will be funded on such Increase Effective Date.
Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Revolving Loan Maturity Date, and (ii)
subject to Section 2.04, to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is ten (10) Business Days after such
Swingline Loan is made; provided that on each date that a Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding. At the request of
each Lender, the Loans made by such Lender shall be evidenced by a Note payable
to such Lender in the amount of such Lender’s Commitment.
(b)    The Term Loan shall be for a term commencing on the date hereof and
ending on June 28, 2023 (the “Term Loan Maturity Date”) or such earlier date as
the Term Loan is accelerated pursuant to the terms of this Agreement upon an
Event of Default.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c)
or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to


- 42 -

--------------------------------------------------------------------------------





maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay, without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to Section
2.15, if applicable.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Boston, Massachusetts time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Boston, Massachusetts
time, one Business Day before the date of prepayment, or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Boston, Massachusetts
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
(c)    In connection with the prepayment of any Loan prior to the expiration of
the Interest Period applicable thereto, the Borrower shall also pay any
applicable expenses pursuant to Section 2.15.
(d)    Amounts to be applied to the prepayment of Loans pursuant to any of the
preceding subsections of this Section shall be applied, first, to reduce
outstanding ABR Loans and next, to the extent of any remaining balance, to
reduce outstanding Eurodollar Loans. Each such prepayment shall be applied to
prepay ratably the Loans of the Lender.
(e)    If at any time:
(i)    the Total Outstandings of the Lenders exceeds the then effective Maximum
Loan Available Amount, the Borrower shall prepay the Loans in an amount equal to
such excess within one (1) Business Day after such occurrence, with any such
payment being applied (i) first to the outstanding Revolving Loans, (ii) second
to the outstanding Swingline Loans, (iii) third to cash collateralize any LC
Exposure, and (iv) fourth to the Term Loans;
(ii)    the aggregate Revolving Credit Exposure of the Lenders exceeds the then
effective Maximum Loan Available Amount less the outstanding balance of the Term
Loan, the Borrower shall prepay the Loans in an amount equal to such excess


- 43 -

--------------------------------------------------------------------------------





within one (1) Business Day after such occurrence, with any such payment being
applied (i) first to the outstanding Revolving Loans, (ii) second to the
outstanding Swingline Loans, and (iii) third to cash collateralize any LC
Exposure.
Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender an unused fee (the “Unused Fee”), which shall accrue
during the period from and including the date of this Agreement to, but
excluding, the earlier to occur of (i) date on which such Revolving Commitment
terminates, or (ii) the date on which the Borrower qualifies and elects to have
the Applicable Rate determined by reference to its Debt Rating, (a) at .25% per
annum on the average daily unused amount of the Revolving Commitment of such
Revolving Lender if Usage is less than 50% of such Revolving Lender’s Revolving
Commitment, and (b) at .15% per annum on the average daily unused amount of the
Revolving Commitment of such Revolving Lender if Usage is greater than or equal
to 50% of such Revolving Lender’s Revolving Commitment. Unused Fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any Unused Fees
accrued as of the date on which the Revolving Commitments terminate shall be
payable on demand. All Unused Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day) and shall be based on the then
existing Revolving Commitments of the Revolving Lenders.
(b)    From and after the date on which the Borrower qualifies and elects to
have the Applicable Rate determined by reference to its Debt Rating, the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender (based on each Revolving Lender’s Revolving Loan Applicable
Percentage) a facility fee (the “Facility Fee”) which shall accrue at the per
annum Revolving Facility Fee Rate referenced in the grid set forth in clause (b)
of the definition of Applicable Rate, times the aggregate Revolving Commitments.
Such fee shall be payable quarterly in arrears on the last day of each March,
June, September and December during the term of this Agreement and on the
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero. The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon in
any fee letter executed by the Borrower in connection with the transactions
contemplated hereby.
(d)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
provided for Revolving Loans which are


- 44 -

--------------------------------------------------------------------------------





Eurodollar Loans on the average daily amount of such Revolving Lender's LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Revolving Lender's
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided cash collateral satisfactory to
the Issuing Bank shall be payable, to the maximum extent permitted by applicable
Legal Requirements, to the other Revolving Lenders in accordance with the upward
adjustments in their respective Revolving Loan Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.20(a)(iv) with the balance of
such fee, if any, payable to the Issuing Bank for its own account, and (ii) to
the Issuing Bank a fronting fee, in the amount of 0.125% of the face amount of
each Letter of Credit (but not less than $500.00 for each Letter of Credit).
Participation fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
date of this Agreement; provided that all such fees shall be payable on the date
on which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Fronting fees shall
be payable in full in advance on the date of the issuance, or renewal or
extension of each Letter of Credit, and are not refundable. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(e)    In the event that any of the initial $200,000,000.00 Term Commitment is
not advanced on or prior to the date which is ninety (90) days from the date
hereof, such unadvanced amount shall incur an unused fee equal to one-quarter of
one percent (0.25%) per annum multiplied by the average daily amount of the
unadvanced portion of the Term Commitment. Such unused fee shall be payable to
the Term Lenders pro rata quarterly in arrears and will start accruing on the
date that is ninety-one (91) days after the date hereof and will stop accruing
on the first to occur of (a) the date the Term Commitments are fully advanced,
or (b) two hundred seventy (270) days after the date hereof
(f)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Fees and
participation fees, to the Revolving Lenders. Fees paid shall not be refundable
under any circumstances.
(g)    In the event that the Revolving Loan Maturity Date is extended in
accordance with the terms of Section 2.19, the Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender an extension fee
equal to 0.20% of the aggregate Revolving Commitments of the Revolving Lenders
on the first effective day of the extension.


- 45 -

--------------------------------------------------------------------------------





Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the lesser of (x) the Alternate Base Rate plus the
Applicable Rate, or (y) the Maximum Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.
(c)    Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the lesser
of (x) 4% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (y) the Maximum Rate, or (ii) in the
case of any other amount, the lesser of (x) 4% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or (y) the Maximum Rate; and
(B) after the occurrence of any Event of Default, at the option of the
Administrative Agent, or if the Administrative Agent is directed in writing by
the Majority Lenders to do so, the Loan shall bear interest at a rate per annum
equal to the lesser of (x) 4% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (y) the Maximum Rate.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days and twelve (12) 30-day months, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
Alternate Rate of Interest. If prior to the commencement of any Interest Period
for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for


- 46 -

--------------------------------------------------------------------------------





ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b)    the Administrative Agent is advised by the Majority Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that either (i) the circumstances set forth in
the first paragraph of this SECTION 2.13 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in the first
paragraph of this SECTION 2.13 have not arisen but the supervisor for the
administrator of LIBO Rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which LIBO Rate shall no longer be used for determining interest rates for
loans (in the case of either such clause (i) or (ii), an “Alternative Interest
Rate Election Event”), the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to LIBO Rate, which rate may include
adjustment (to be determined from time to time by Administrative Agent in its
sole discretion) to effect an aggregate interest rate comparable to the LIBO
Rate on a historical basis prior to such determination, and that gives due
consideration to the then prevailing market convention for determining a rate of
interest for similarly structured leveraged syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within ten (10) Business Days
after the date a copy of the amendment is provided to the Lenders, a written
notice from Lenders comprising the Majority Lenders stating that they object to
such amendment. To the extent an alternate rate of interest is adopted as
contemplated hereby, the approved rate shall be applied in a manner consistent
with prevailing market convention; provided that, to the extent such prevailing
market convention is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and the Borrower. From such time as an
Alternative Interest Rate Election Event has occurred and continuing until an
alternate rate of interest has been determined in accordance with the terms and
conditions of this paragraph, (x) any Interest Rate Election that requests the
conversion of any Loan to, or continuation of any


- 47 -

--------------------------------------------------------------------------------





Loan as, an Eurodollar Loan shall be ineffective, and (y) if any Borrowing
Request requests an Eurodollar Loan, such Loan shall be made as an ABR Loan;
provided that (subject to the first paragraph of this SECTION 2.13) the LIBO
Rate for such Interest Period is not available or published at such time on a
current basis; provided, further, that, if such alternate rate of interest shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. If the alternate rate of interest determined pursuant to this Section
shall be less than zero (0), such rate shall be deemed to be zero (0) for the
purposes of this Credit Agreement.
Increased Costs.
(a)    If any Change in Law shall:
(i)    subject any Recipient to any Taxes or withholding of any nature with
respect to this Agreement, the other Loan Documents, such Lender’s Commitment, a
Letter of Credit or the Loans (other than for Indemnified Taxes, Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes, and Connection
Income Taxes), or
(ii)    materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Recipient of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or
(iii)    impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by Borrower hereunder) against assets held by, or deposits in or
for the account of, or loans by, or commitments of an office of any Lender, or
(iv)    impose on any Recipient any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment, a Letter of Credit or any class of loans or commitments of which any
of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered..
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender or Issuing Bank’s capital or on the capital of such Lender or
Issuing Bank’s holding


- 48 -

--------------------------------------------------------------------------------





company, if any, as a consequence of this Agreement or the Loans made by , or
participations in Letters of Credit held by, such Lender, or the Letter of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender or
Issuing Bank’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender or
Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Revolving
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10(b)), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period


- 49 -

--------------------------------------------------------------------------------





from other banks in the Eurodollar market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
Taxes.
(a)    All payments by the Borrower or Guarantors hereunder and under any of the
other Loan Documents shall be made without setoff or counterclaim, and free and
clear of and without deduction or withholding for any Taxes, except as required
by Legal Requirements. If any Legal Requirement (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Legal Requirements and, if
such Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this SECTION 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made..
(b)    The Borrower and the Guarantors shall timely pay to the relevant
Governmental Authority in accordance with Legal Requirements, or at the option
of the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    The Borrower and the Guarantors shall jointly and severally indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this SECTION 2.16) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error; provided
that the determinations in such statement are made on a reasonable basis and in
good faith.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower or a Guarantor has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the Guarantors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of SECTION 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document,


- 50 -

--------------------------------------------------------------------------------





and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.
(e)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to this SECTION 2.16, such
Borrower or such Guarantor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(1)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


- 51 -

--------------------------------------------------------------------------------





(2)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(B)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or
(D)    to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S.


- 52 -

--------------------------------------------------------------------------------





Tax Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;
(3)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Legal Requirements as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Legal Requirements to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and
(4)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Legal Requirements and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
Legal Requirements (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this SECTION 2.16 (including by the payment of additional amounts
pursuant to this SECTION 2.16), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this SECTION 2.16 with respect to the Taxes giving rise to such refund), net of
all reasonable third party out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred and without interest (other than any


- 53 -

--------------------------------------------------------------------------------





interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this SECTION 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    The obligations of the Borrower to the Lenders under this Agreement (and
of the Revolving Lenders to make payments to the Issuing Bank with respect to
Letters of Credit and to the Swingline Lender with respect to Swingline Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Loan Parties or any of their Subsidiaries or
Affiliates may have at any time against any beneficiary or any transferee of any
Letter of Credit (or persons or entities for whom any such beneficiary or any
such transferee may be acting) or the Lenders (other than the defense of payment
to the Lenders in accordance with the terms of this Agreement) or any other
person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, or any unrelated transaction; (iv) any draft, demand,
certificate, statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;
(v) any breach of any agreement between Borrower or any of its Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Bank as determined by a court of competent jurisdiction after the


- 54 -

--------------------------------------------------------------------------------





exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by
Issuing Bank to conform to the terms of a Letter of Credit (if, in Issuing
Bank’s good faith judgment, such payment is determined to be appropriate); (xi)
the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Loan Documents; (xii) the occurrence of any
Default or Event of Default; and (xiii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, provided that
nothing contained herein shall relieve Issuing Bank, Administrative Agent or any
Lender for liability to Borrower arising as a result of gross negligence or
willful misconduct on the part of the Issuing Bank, Administrative Agent, any
Lender or the Swingline Lender, as applicable as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., Boston, Massachusetts time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its main offices in Cleveland, Ohio, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. If the Administrative Agent receives a payment
for the account of a Lender prior to 1:00 p.m., Boston, Massachusetts time, such
payment must be delivered to the Lender on the same day and if it is not so
delivered due to the fault of the Administrative Agent, the Administrative Agent
shall pay to the Lender entitled to the payment interest thereon for each day
after payment should have been received by the Lender pursuant hereto until the
Lender receives payment, at the Federal Funds Effective Rate. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


- 55 -

--------------------------------------------------------------------------------





(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(b) or 2.17(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of Parent or Borrower or for any other reason, Parent,
Borrower, Administrative


- 56 -

--------------------------------------------------------------------------------





Agent, or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by Parent and Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher or lower pricing for such period, then (A) if the proper calculation
results in a higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders, within three (3) Business Days after demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Credit Party under the Bankruptcy Code
of the United States, automatically and without further action by Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period, and (B) if the proper calculation
results in a lower pricing for such period, Borrower shall receive a credit or
refund of any overpayment promptly after such determination. This paragraph
shall not limit the rights of Administrative Agent or any Lender, as the case
may be, under Section 2.12(c) or under Article VII (in each instance to the
extent the Borrower is in violation of Section 5.02(a) or such restatement of or
other adjustment or recalculation otherwise constitutes an Event of Default
hereunder). To the extent that Administrative Agent makes any determination
under this Section 2.17(f) based on computations provided by anyone other than
Borrower, Administrative Agent shall deliver a copy of same to the Borrower
prior to the demand for excess interest and fees.
Mitigation Obligations; Replacement of Lenders.
(a)    Each Lender and the Issuing Bank will notify the Borrower of any event
occurring after the date of this Agreement which will entitle such Person to
compensation pursuant to Sections 2.14 and 2.16 as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation,
provided that such Person shall not be liable for the failure to provide such
notice. If any Lender or the Issuing Bank requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
such Person or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender or the Issuing Bank shall use reasonable
efforts to avoid or minimize the amounts payable, including, without limitation,
the designation of a different lending office for funding or booking its Loans
and Letters of Credit hereunder or the assignment of its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender or the Issuing
Bank to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the Issuing Bank. The Borrower hereby agrees
to pay all reasonable and documented costs and expenses incurred by any Lender
or the Issuing Bank in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation


- 57 -

--------------------------------------------------------------------------------





to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
Extension.
(a)    So long as no Event of Default or Default shall be in existence on the
date on which notice is given in accordance with the following clause (i) and on
the Revolving Loan Maturity Date, Borrower may extend the Revolving Loan
Maturity Date to June 28, 2023, upon satisfaction of the following: (i) delivery
of a written request to Administrative Agent at least sixty (60) days, but no
more than one hundred twenty (120) days, prior to the Revolving Loan Maturity
Date then in effect; (ii) payment to Administrative Agent for the benefit of the
Revolving Lenders of the extension fee set forth in Section 2.11(g), which fee
shall be payable on or before the then applicable Revolving Loan Maturity Date;
and (iii) payment by Borrower of all fees and expenses to Administrative Agent
and the Lenders to the extent then due. Such extension shall be evidenced by
delivery of written confirmation of the same by Administrative Agent to
Borrower, but Administrative Agent’s failure to timely deliver the notice shall
not affect Borrower’s right to extend so long as the conditions contained herein
are satisfied.
(b)    If the Revolving Loan Maturity Date is extended, all of the other terms
and conditions of this Agreement and the other Loan Documents (including
interest payment dates) shall remain in full force and effect and unmodified,
except as expressly provided for herein. The extension of the Revolving Loan
Maturity Date is subject to the satisfaction of each of the following additional
conditions:
(i)    The representations and warranties of each Credit Party set forth in this
Agreement or any other Loan Document to which such Credit Party is a signatory
shall be true and correct in all material respects on the date that the
extension request


- 58 -

--------------------------------------------------------------------------------





is given to the Administrative Agent and on the first day of the extension
(except to the extent such representations and warranties relate to a specified
date);
(ii)    no Default or Event of Default has occurred and is continuing on the
date on which the Borrower gives the Administrative Agent the extension request
or on the first day of the extension;
(iii)    the Borrower shall be in compliance with all of the financial covenants
set forth in Section 5.02 hereof both on the date on which the extension request
is given to the Administrative Agent and on the first day of the extension;
(iv)    the Borrower shall have paid to the Administrative Agent all amounts
then due and payable to any of the Lenders, the Issuing Bank and the
Administrative Agent under the Loan Documents, including the extension fee
described in Section 2.11(g) hereof;
(v)    the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Revolving Loan Maturity Date;
(vi)    the Borrower shall execute and deliver to Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, reports, or amendments to the Loan Documents as the Administrative
Agent shall reasonably request regarding the Credit Parties as shall be
necessary to effect such extension; and
(vii)    a written agreement evidencing the extension is signed by the
Administrative Agent, the Credit Parties and any other Person to be charged with
compliance therewith, which agreement such parties agree to execute if the
extension conditions set forth above have been satisfied.
Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to ARTICLE VII or
otherwise, and including any amounts made available to Administrative Agent by


- 59 -

--------------------------------------------------------------------------------





that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, if so determined by Administrative Agent or requested by the Issuing Bank
or the Swingline Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any outstanding
and undrawn Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the non-Defaulting Lenders, the
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if: (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share; and (y) such Loans
or L/C Disbursements were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. A Defaulting Lender: (x) shall not be entitled to receive
any Unused Fee or Facility Fee pursuant to Section 2.11 for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender); and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.11.
(iv)    Reallocation of Revolving Loan Applicable Percentages to Reduce L/C
Exposure. During any period in which there is a Defaulting Lender which is a


- 60 -

--------------------------------------------------------------------------------





Revolving Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender which is a Revolving Lender to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans, the “Revolving Loan
Applicable Percentage” of each non-Defaulting Revolving Lender shall be computed
without giving effect to the Commitment of such Defaulting Lender; provided,
that: (A) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (B) the aggregate obligation of each non-Defaulting Lender which is
a Revolving Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans shall not exceed the positive difference, if any, of:
(1) the Commitment of such non-Defaulting Lender; minus (2) the aggregate
outstanding principal amount of the Revolving Loans of such Lender.
(b)    Defaulting Lender Cure. If the Borrower and Administrative Agent agree in
writing in their reasonable discretion that a Defaulting Lender has taken such
action that it should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
such Defaulting Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Defaulting Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no cessation in status as
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising during the period that such Lender was a Defaulting Lender.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders, the Administrative Agent
and the Issuing Bank that:
Organization; Powers. Each Credit Party is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
Authorization; Enforceability. The Transactions are within the corporate,
partnership or limited liability company powers (as applicable) of the
respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party


- 61 -

--------------------------------------------------------------------------------





which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect or which shall be completed at the appropriate time for
such filings under applicable securities laws, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any of the Borrower’s Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Credit Party or
any of the Borrower’s Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Credit Party or any of the
Borrower’s Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of any Credit Party or any of the Borrower’s
Subsidiaries, except for the benefit of Administrative Agent on behalf of the
Lenders as contemplated herein.
Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders management prepared
financial statements as of and for the fiscal quarter ended March 31, 2018, for
Borrower and the Parent. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments.
(b)    Since March 31, 2018, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.
Properties.
(a)    Subject to Liens permitted by Section 6.01, each of the Borrower and its
Subsidiaries has title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all patents and other intellectual property material (excluding the rights to
use the name “Griffin”) to the Borrower’s business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


- 62 -

--------------------------------------------------------------------------------





(c)    All components of all improvements included within the Real Property
owned or leased, as lessee, by any Credit Party, including, without limitation,
the roofs and structural elements thereof and the heating, ventilation, air
conditioning, plumbing, electrical, mechanical, sewer, waste water, storm water,
paving and parking equipment, systems and facilities included therein, are in
good working order and repair, subject to such exceptions which are not
reasonably likely to have, in the aggregate, a Material Adverse Effect. All
water, gas, electrical, steam, compressed air, telecommunication, sanitary and
storm sewage lines and systems and other similar systems serving the Real
Property owned or leased by any Credit Party are installed and operating and are
sufficient to enable the Real Property to continue to be used and operated in
the manner currently being used and operated, and no Credit Party has any
knowledge of any factor or condition that reasonably could be expected to result
in the termination or material impairment of the furnishing thereof, subject to
such exceptions which are not likely to have, in the aggregate, a Material
Adverse Effect. No improvement or portion thereof is dependent for its access,
operation or utility on any land, building or other improvement not included in
the Real Property owned or leased by the Borrower or its Subsidiaries, other
than for access or utilities provided pursuant to a recorded easement or other
right of way establishing the right of such access or utilities subject to such
exceptions which are not likely to have, in the aggregate, a Material Adverse
Effect.
(d)    To each Credit Party’s knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits) required to have been issued by
Governmental Authority to enable all Real Property owned or leased by Borrower
or any of its Subsidiaries to be operated as then being operated have been
lawfully issued and are in full force and effect, other than those which the
failure to obtain in the aggregate could not be reasonably expected to have a
Material Adverse Effect. No Credit Party is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.
(e)    None of the Credit Parties has received any notice or has any knowledge,
of any pending, threatened or contemplated condemnation proceeding affecting any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof, or any proposed termination or impairment of any parking (except as
contemplated in any approved expansion approved by Administrative Agent), at any
such owned or leased Real Property or of any sale or other disposition of any
Real Property owned or leased by Borrower or any of its Subsidiaries or any part
thereof in lieu of condemnation, which in the aggregate, are reasonably likely
to have a Material Adverse Effect.
(f)    Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal


- 63 -

--------------------------------------------------------------------------------





Government Authorities or any area identified by the insurance industry or other
experts acceptable to the Administrative Agent as an area that is a high
probable earthquake or seismic area, except as set forth on Schedule 3.05(f).
(g)    There are no Persons operating or managing any Pool Property other than
the Borrower and the Management Company pursuant to (i) the management
agreements delivered to Administrative Agent as of the Effective Date, and (ii)
such other management agreements in form and substance reasonably satisfactory
to the Administrative Agent. To Borrower’s knowledge, no improvement or portion
thereof, or any other part of any Real Property, is dependent for its access,
operation or utility on any land, building or other improvement not included in
the Real Property owned or leased by the Borrower or its Subsidiaries, other
than for access provided pursuant to a recorded easement or other right of way
establishing the right of such access.
Intellectual Property. To the knowledge of each Credit Party, such Credit Party
owns, or is licensed to use, all patents and other intellectual property
material (excluding such rights relating to use of the name “Griffin”) to its
business, and the use thereof by such Credit Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. To the knowledge of each Credit Party, there are no material
slogans or other advertising devices, projects, processes, methods, substances,
parts or components, or other material now employed, or now contemplated to be
employed, by any Credit Party with respect to the operation of any Real
Property, and no claim or litigation regarding any slogan or advertising device,
project, process, method, substance, part or component or other material
employed, or now contemplated to be employed by any Credit Party, is pending or
threatened, the outcome of which could reasonably be expected to have a Material
Adverse Effect.
Litigation and Environmental Matters.
(a)    Except as set forth in Schedule 3.07 attached hereto, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Credit Party or any of the Borrower’s Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.
(b)    Except as disclosed in the environmental reports delivered to the
Administrative Agent (which the Administrative Agent shall promptly deliver to
the Lenders) obtained with respect to a Real Property and with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i)    to the knowledge of the Credit Parties, all Real Property leased or owned
by Borrower or any of its Subsidiaries is free from contamination by any


- 64 -

--------------------------------------------------------------------------------





Hazardous Material, except to the extent such contamination could not reasonably
be expected to cause a Material Adverse Effect;
(ii)    to the knowledge of the Credit Parties, the operations of Borrower and
its Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;
(iii)    neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Credit Party,
no facts or circumstances exist which could reasonably be expected to give rise
to liabilities with respect to Hazardous Materials, in either case, except to
the extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
(iv)    To the best of the Borrower’s knowledge, (A) the Borrower and its
Subsidiaries and all Real Property owned or leased by Borrower or its
Subsidiaries have all Environmental Permits necessary for the operations at such
Real Property and are in compliance with such Environmental Permits; (B) there
are no legal proceedings pending nor, to the knowledge of any Credit Party,
threatened to revoke, or alleging the violation of, such Environmental Permits;
and (C) none of the Credit Parties have received any notice from any source to
the effect that there is lacking any Environmental Permit required in connection
with the current use or operation of any such properties, in each case, except
to the extent the nonobtainment or loss of an Environmental Permit could not
reasonably be expected to have a Material Adverse Effect;
(v)    neither the Real Property currently leased or owned by Borrower nor any
of its Subsidiaries, nor, to the knowledge of any Credit Party, (x) any
predecessor of any Credit Party, nor (y) any of Credit Parties’ Real Property
owned or leased in the past, nor (z) any owner of Real Property leased or
operated by Borrower or any of its Subsidiaries, are subject to any outstanding
written order or contract, including Environmental Liens, with any Governmental
Authority or other Person, or to any federal, state, local, foreign or
territorial investigation of which a Credit Party has been given notice
respecting (A) Environmental Laws, (B) Remedial Action, (C) any Environmental
Claim; or (D) the Release or threatened Release of any Hazardous Material, in
each case, except to the extent such written order, contract or investigation
could not reasonably be expected to have a Material Adverse Effect;
(vi)    none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the knowledge of each
Credit Party, are any such proceedings threatened, in either case, except to the
extent any such proceedings could not reasonably be expected to have a Material
Adverse Effect;
(vii)    neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of each Credit Party, any predecessor of any Credit Party, nor to the knowledge
of


- 65 -

--------------------------------------------------------------------------------





each Credit Party, any owner of Real Property leased by Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;
(viii)    none of the operations of the Borrower or any of its Subsidiaries or,
to the knowledge of each Credit Party, of any owner of premises currently leased
by Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from Borrower or any of its Subsidiaries, involve or previously involved
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date of this
Agreement) or any state, local, territorial or foreign equivalent, in violation
of Environmental Laws; and
(ix)    to the knowledge of the Credit Parties, there is not now, nor has there
been in the past (except, in all cases, to the extent the existence thereof
could not reasonably be expected to have a Material Adverse Effect), on, in or
under any Real Property leased or owned by Borrower or any of its Subsidiaries,
or any of their predecessors (A) any underground storage tanks or surface tanks,
dikes or impoundments (other than for surface water); (B) any friable
asbestos-containing materials; (C) any polychlorinated biphenyls; or (D) any
radioactive substances other than naturally occurring radioactive material.
Compliance with Laws and Agreements. Each of the Credit Parties is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or to its knowledge, its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
Investment and Holding Company Status. Neither any of the Credit Parties nor any
of the Borrower’s Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.
Taxes. Each Credit Party and each of the Borrower’s Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The Borrower does not have any


- 66 -

--------------------------------------------------------------------------------





Plans as of the date hereof. As to any future Plan the present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) will not
exceed the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.
Disclosure. The Borrower has disclosed or made available to the Lenders all
agreements, instruments and corporate or other restrictions to which it, any
other Credit Party, or any of its Subsidiaries is subject, and all other matters
known to it, that, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
Insurance. Borrower shall maintain (or cause its Subsidiaries (or tenants)) to
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by any Legal Requirement. The Borrower shall from time to time deliver
to the Administrative Agent upon request a reasonably detailed list, together
with copies of all certificates of the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
Such insurance shall, in any event, include terrorism coverage, but solely to
the extent that such coverage is available on commercially reasonable terms
(including price).
Margin Regulations . The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board), and no proceeds of any Loan or
Letter of Credit will be used to purchase or carry any margin stock.
Subsidiaries; REIT Qualification. As of the Effective Date, the Parent has only
the Subsidiaries listed on Schedule 3.15 attached hereto. The Borrower qualifies
as a “qualified REIT subsidiary” under Section 856 of the Code. The Parent is a
Maryland corporation duly organized pursuant to articles of incorporation filed
with the Maryland Department of Assessments and Taxation, and is in good
standing under the laws of Maryland. The Parent conducts its business in a
manner which enables it to qualify as a real estate investment trust under, and
to be entitled to the benefits of, §856 of the Code, and has elected to be
treated as and will be entitled to the benefits of a real estate investment
trust thereunder. None of the Parent, the Borrower or any Subsidiary is an EEA
Financial Institution.
OFAC. None of the Borrower, any of the other Credit Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower is (or will be) (i) a
Sanctioned Person, (ii) located, organized


- 67 -

--------------------------------------------------------------------------------





or resident in a Designated Jurisdiction, (iii) to the best of the Borrower’s
knowledge, without any independent inquiry, is or has been (within the previous
five (5) years) engaged in any transaction with any Sanctioned Person or any
Person who is located, organized or resident in any Designated Jurisdiction to
the extent that such transactions would violate Sanctions, or (iv) has violated
any Anti-Money Laundering Law in any material respect. Each of the Credit
Parties and its Subsidiaries, and to the knowledge of the Credit Parties, each
director, officer, employee, agent and Affiliate of the Credit Parties and each
such Subsidiary, is in compliance with the Anti-Corruption Laws in all material
respects. The Loan Parties have implemented and maintain in effect policies and
procedures designed to promote and achieve compliance with the Anti-Corruption
Laws and applicable Sanctions. No Credit Party shall permit the proceeds of any
Loan or Letter of Credit: (a) to be lent, contributed or otherwise made
available to fund any activity or business in any Designated Jurisdiction; (b)
to fund any activity or business of any Sanctioned Person or any Person located,
organized, formed, incorporated or residing in any Designated Jurisdiction or
who is the subject of any Sanctions; (c) in any other manner that will result in
any material violation by any Person (including any Lender or Administrative
Agent) of any Sanctions; or (d) to be used in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws.
Beneficial Ownership Certification. The information included in the Beneficial
Ownership Certification is true and correct in all respects.
ARTICLE IV
Conditions
Effective Date . The obligations of the Lenders to make Revolving Loans and to
fund the Term Loan hereunder and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of each such Loan
Document other than the Notes) that such party has signed a counterpart of the
Loan Documents, together with copies of all Loan Documents.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Bryan Cave LLP, counsel for the Borrower and each Guarantor, and such
other counsel as the Administrative Agent may approve, covering such matters
relating to the Credit Parties, the Loan Documents or the Transactions as the
Majority Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to


- 68 -

--------------------------------------------------------------------------------





the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement (including each Credit Party's compliance with
Section 9.14 and other customary "know your customer" requirements) or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(d)    The Administrative Agent shall have received a Compliance Certificate and
Borrowing Base Certificate, signed by a Financial Officer of Borrower, in form
and substance satisfactory to the Administrative Agent.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(f)    The Administrative Agent shall have received copies of all other Loan
Documents, and such other due diligence information as the Administrative Agent
may reasonably require.
(g)    Upon the reasonable request of any Lender made at least ten (10) days
prior to the Effective Date, Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Patriot Act, in each case at least five (5) days prior to the Effective
Date.
(h)    At least five (5) days prior to the Closing Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Borrower.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Each Credit Event. The obligation of each Lender (as applicable) to make a Loan
on the occasion of any Borrowing, of the Swingline Lender to make a Swingline
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of each Credit Party set forth in this
Agreement or in any other Loan Document shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


- 69 -

--------------------------------------------------------------------------------





(c)    With respect to (i) any requested Borrowings, the Borrower shall have
complied with Section 2.03 or Section 2.04, as applicable, and (ii) the request
for the issuance, amendment, renewal or extension of any Letters of Credit, the
Borrower shall have complied with Section 2.05(b).
(d)    The Administrative Agent shall have received a Borrowing Base Certificate
signed by a Financial Officer of Borrower.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Financial Statements; Ratings Change and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 120 days after the end of each fiscal year of the Parent, (i) the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, together with all notes thereto, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young,
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) separate Real Property Portfolio Summary
Schedules for the Pool Properties and all other Individual Properties (including
property address, rent roll each property (including calculations of value and
Net Operating Income), square footage, tenant, rent and lease expiration date),
together with supplemental financial and portfolio information in form and
substance reasonably satisfactory to the Administrative Agent;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet
and related statements of operations, stockholders' equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as


- 70 -

--------------------------------------------------------------------------------





presenting fairly in all material respects the financial condition and results
of operations of the Parent on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, and (ii)
separate Real Property Portfolio Summary Schedules for the Pool Properties and
all other Individual Properties (including property address, rent roll each
property (including calculations of value and Net Operating Income), square
footage, tenant, rent and lease expiration date), together with supplemental
financial and portfolio information in form and substance reasonably
satisfactory to the Administrative Agent;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a compliance certificate of a Financial Officer of the Parent
(the “Compliance Certificate”) in the form of Exhibit B attached hereto and a
borrowing base certificate of a Financial Officer of the Parent (the “Borrowing
Base Certificate”) in the form of Exhibit G attached hereto;
(d)    promptly after the same become publicly available for Forms 10-K and 10-Q
described below (unless available publicly), and upon written request for items
other than Forms 10-K and 10-Q described below, copies of all periodic and other
reports, proxy statements and other materials filed by the Parent, the Borrower
or any Subsidiary with the Securities and Exchange Commission (including
registration statements and reports on Form 10-K, 10-Q and 8-K (or their
equivalents)), or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Parent or the Borrower to its shareholders generally, as the
case may be;
(e)    promptly upon becoming aware thereof, notice of the breach,
nonperformance, cancellation or failure to renew by any party under any Material
Contract; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any Subsidiary of the Borrower, the Pool Properties, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may
reasonably request.
Financial Tests. The Parent and the Borrower shall have and maintain, on a
consolidated basis in accordance with GAAP, tested as of the close of each
calendar quarter:
(a)    The Consolidated Leverage Ratio shall not exceed sixty percent (60%) at
all times, or for a maximum of four (4) consecutive calendar quarters following
a Material Acquisition, sixty five percent (65%);
(b)    Tangible Net Worth shall not be less than the greater of (i)
$530,974,363, plus (ii) (A) seventy-five percent (75%) of the net proceeds
(gross proceeds less reasonable and customary costs of sale and issuance paid to
Persons not Affiliates of any Credit Party) received by the Parent or the
Borrower at any time from the issuance of stock (whether common, preferred or
otherwise) of the Parent or the Borrower after the date of this Agreement, plus
(B) seventy-five percent (75%) of the amount of operating partnership


- 71 -

--------------------------------------------------------------------------------





units of the Parent issued in connection with the contribution of any real
estate or other assets of the Parent after the Effective Date, minus (iii)
seventy-five percent (75%) of the amount of any payments that are used to redeem
stock (whether common, preferred or otherwise) of the Parent or the Borrower or
to redeem operating partnership units of the Parent after the date of this
Agreement;
(c)    a minimum Fixed Charge Coverage Ratio of not less than 1.50:1.00;
(d)    a maximum Secured Debt Ratio of not greater than forty percent (40%) of
Total Asset Value or, for a maximum of four (4) consecutive calendar quarters
following a Material Acquisition financed principally with Secured Debt, forty
five percent (45%);
(e)    a maximum Secured Recourse Debt Ratio (excluding, for the purposes of
this covenant, Secured Recourse Debt in connection with Hedging Obligations) of
not greater than 10% of Total Asset Value;
(f)    Aggregate maximum Unhedged Variable Rate Debt of not greater than 30% of
Total Asset Value;
(g)    a maximum Payout Ratio of ninety five percent (95%);
(h)    A minimum Pool DSCR of no less than1.35 to 1.0; and
(i)    A maximum Pool Leverage Ratio of no greater than sixty percent (60%).
Notices of Material Events. The Borrower will furnish to the Administrative
Agent and each Lender written notice of the following promptly after it becomes
aware of same (unless specific time is set forth below):
(a)    the occurrence of any Default;
(b)    within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
(c)    within five (5) Business Days after the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000.00;
(d)    any change in Borrower’s Debt Rating, a certificate stating that
Borrower’s Debt Rating has changed and the new Debt Rating that is in effect;
and
(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


- 72 -

--------------------------------------------------------------------------------





Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Existence; Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.01.
Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
Maintenance of Properties; Insurance.
(a)    The Borrower will, and will cause each of its Subsidiaries or tenants, as
applicable, to, (i) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as required pursuant
to Section 3.13.
(b)    The Borrower and each Credit Party will pay and discharge all taxes,
assessments, maintenance charges, permit fees, impact fees, development fees,
capital repair charges, utility reservations and standby fees and all other
similar impositions of every kind and character charged, levied, assessed or
imposed against any interest in any of the Pool Property owned by it, as they
become payable and before they become delinquent. The Borrower shall furnish
receipts evidencing proof of such payment to the Administrative Agent promptly
after payment and before delinquency.
Books and Records; Inspection Rights.
(a)    The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.
(b)    The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and subject to rights of tenants, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.


- 73 -

--------------------------------------------------------------------------------





Compliance with Laws. The Borrower will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Use of Proceeds. The proceeds of the Loans will be used for acquisition,
acquisition fees and expenses, development and enhancement of Real Property,
debt refinancing, capital and tenant improvements and working capital. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
financing, funding or completing the hostile acquisition of publicly traded
Persons or for any purpose that entails a violation of any of the Regulations of
the Board, including Regulations U and X.
Fiscal Year. Borrower shall maintain as its fiscal year the twelve (12) month
period ending on December 31 of each year.
Environmental Matters.
(a)    Borrower shall comply and shall cause each of its Subsidiaries and each
Real Property owned or leased by such parties to comply in all material respects
with all applicable Environmental Laws currently or hereafter in effect, except
to the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.
(b)    If the Administrative Agent or the Majority Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower or
any of its Subsidiaries, or Real Property adjacent to such Real Property, which
could reasonably be expected to have a Material Adverse Effect, then Borrower
agrees, upon request from the Administrative Agent (which request may be
delivered at the option of Administrative Agent or at the direction of Majority
Lenders), to provide the Administrative Agent, at the Borrower’s expense, with
such reports, certificates, engineering studies or other written material or
data as the Administrative Agent or the Majority Lenders may reasonably require
so as to reasonably satisfy the Administrative Agent and the Majority Lenders
that any Credit Party or Real Property owned or leased by them is in material
compliance with all applicable Environmental Laws.
(c)    Borrower shall, and shall cause each of its Subsidiaries to, take such
Remedial Action or other action as required by Environmental Law or any
Governmental Authority.
(d)    If the Borrower or any Credit Party fails to timely take, or to
diligently and expeditiously proceed to complete in a timely fashion, any action
described in this Section, the Administrative Agent may, after notice to the
Borrower, with the consent of the Majority Lenders, make advances or payments
toward the performance or satisfaction of the same, but shall in no event be
under any obligation to do so. All sums so advanced or paid by the
Administrative Agent (including reasonable counsel and consultant and
investigation and laboratory fees and expenses, and fines or other penalty
payments) and all sums advanced or paid in connection with any judicial or
administrative investigation or proceeding relating


- 74 -

--------------------------------------------------------------------------------





thereto, will become due and payable from the Borrower ten (10) Business Days
after demand, and shall bear interest at the rate for past due interest provided
in Section 2.12(c) from the date any such sums are so advanced or paid by the
Administrative Agent until the date any such sums are repaid by the Borrower.
Promptly upon request, the Borrower (or the subject Credit Party) will execute
and deliver such instruments as the Administrative Agent may deem reasonably
necessary to permit the Administrative Agent to take any such action, and as the
Administrative Agent may require to secure all sums so advanced or paid by the
Administrative Agent. If a Lien is filed against the Pool Property by any
Governmental Authority resulting from the need to expend or the actual expending
of monies arising from an action or omission, whether intentional or
unintentional, of the Borrower or any Subsidiary Guarantor or for which the
Borrower or any Subsidiary Guarantor is responsible, resulting in the Releasing
of any Hazardous Material into the waters or onto land located within or without
the State where the Pool Property is located, then the Borrower will, within
thirty (30) days from the date that the Borrower or any Subsidiary Guarantor is
first given notice that such Lien has been placed against the Pool Property (or
within such shorter period of time as may be specified by the Administrative
Agent if such Governmental Authority has commenced steps to cause the Pool
Property to be sold pursuant to such Lien), either (i) pay the claim and remove
the Lien, or (ii) furnish a cash deposit, bond or such other security with
respect thereto as is satisfactory in all respects to the Administrative Agent
and is sufficient to effect a complete discharge of such Lien on the Pool
Property.
Pool Property Covenants The Pool Properties shall at all times satisfy the
following:
(a)    There shall be no less than fifteen (15) Pool Properties at any time;
(b)    No greater than fifteen percent (15%) of aggregate Pool Value may be
contributed by any single Pool Property;
(c)    No greater than fifteen percent (15%) of aggregate Pool Value, may be
contributed by any single tenant;
(d)    No greater than fifteen percent (15%) of aggregate Pool Value may be
contributed by Pool Properties subject to ground leases;
(e)    No greater than twenty percent (20%) of aggregate Pool Value may be
contributed by Pool Properties which are Assets Under Development;
(f)    Minimum aggregate leasing percentage (including (i) tenants in-place
paying rent, (ii) tenants under an executed lease that are in a free rent
period, (iii) tenants which will take occupancy within 12 months subject only to
completion of tenant build-out work, (iv) replacement tenants which will take
occupancy within 12 months of prior tenant vacating, pursuant to an executed
lease, subject only to completion of tenant build-out work, or (v) for an Asset
under Development, tenants that are scheduled to take occupancy within 30 months
subject to an executed lease; provided, however, that with respect to an Asset
Under Renovation, the leasing percentage of such asset shall not be taken into
account in the calculation of the


- 75 -

--------------------------------------------------------------------------------





aggregate leasing percentage during the first six (6) months that such asset
constitutes an Asset Under Renovation (such period as determined by
Administrative Agent based on information provided by Borrower) and such asset
may remain a Pool Property during such period so long as it satisfies all other
criteria required to remain a Pool Property) of all Pool Properties shall be no
less than ninety percent (90%); and
(g)    Other customary limitations as may be reasonably determined by
Administrative Agent from time to time upon further due diligence of the Pool
Properties.
The failure of the Borrower to comply with any of the limitations set forth in
Sections 5.12(b), (c), (d) or (e) shall not result in an Event of Default
hereunder, but rather the amount (in each instance) in excess of the subject
limitation shall be excluded when calculating the Borrowing Base Availability.
The failure of the Borrower to comply with Sections 5.12 (f), or (g) shall
constitute an Event of Default unless the Borrower is able to remove or deliver
additional Pool Properties as provided in Section 5.13 below, as applicable,
within thirty (30) Business Days of such occurrence and such action results in
the Borrower being in compliance with the subject covenant.
Pool Properties.Removal of Individual Property as a Pool Property. From time to
time during the term of this Agreement following (i) Borrower’s written request
(“Release Request”) and (ii) satisfaction of the Release Conditions, the
Administrative Agent shall, in each case to the extent applicable, release the
subject Subsidiary Guarantor(s) which has no other ownership interest in any of
the remaining Pool Properties, from further payment and performance of the
Loans; provided, however, any such release by the Administrative Agent shall not
be deemed to terminate or release such Pool Property Owner from any obligation
or liability under any Loan Document which specifically by its terms survives
the said release or the payment in full of the Obligations. The “Release
Conditions” are the following:
(i)    Borrowing Base Compliance. The Borrower has delivered a Borrowing Base
Certificate reflecting that, after giving effect to the release of the Pool
Property, the Total Outstandings will be less than or equal to the Maximum Loan
Available Amount.
(ii)    No Default Upon Release. No Default shall exist under this Agreement or
the other Loan Documents after giving effect to the release of the Pool
Property, except for any Default which is cured or remedied by the removal of
such Individual Property from being a Pool Property.
(iii)    No Default Prior to Release. No Event of Default shall exist under this
Agreement or the other Loan Documents at the time of the Release Request or
after giving effect to the release of the Pool Property, including, without
limitation, under Section 5.12 hereof, except for any Event of Default which is
cured or remedied by the removal of such Individual Property from being a Pool
Property.


- 76 -

--------------------------------------------------------------------------------





(iv)    Payment of Fees. The Borrower shall pay or reimburse the Administrative
Agent for all reasonable legal fees and expenses and other reasonable costs and
expenses incurred by Administrative Agent in connection with the release.
Any failure of any removal and release requested by the Borrower to meet all of
the Release Conditions shall be deemed a rejection of the proposed Release
Request and, subject to the other terms and conditions hereof as to whether any
Individual Property is a Pool Property, such Pool Property shall remain a Pool
Property hereunder.
(b)    Additional Pool Property. From time to time during the term of this
Agreement following the Borrower’s written request (“Additional Borrowing Base
Request”), the Administrative Agent shall accept one or more Individual
Properties as Pool Properties upon the satisfaction of the following conditions,
in a manner reasonably acceptable to the Administrative Agent:
(i)    The Borrower shall have obtained Preliminary Approval for the addition of
such Individual Property and shall have delivered to Administrative Agent such
due diligence information as Administrative Agent may request, including
descriptive information on the Property.
(ii)    The Borrower (or applicable Credit Party) shall have satisfied all of
requirements set forth in the definition of Pool Property as to such Individual
Property and shall have delivered a certification from Borrower and the
respective Subsidiary Guarantor that the Pool Property meets the requirements of
a Pool Property and the respective Subsidiary Guarantor has no other debt or
liabilities, other than trade payables incurred in the ordinary course of
business.
(iii)    The Borrower shall have delivered to the Administrative Agent a
Borrowing Base Certificate reflecting that, after giving effect to such addition
the Total Outstandings will be less than or equal to the Maximum Loan Available
Amount.
(iv)    The Borrower shall have delivered to the Administrative Agent a
certification that the Property is free of any material environmental,
structural, architectural, mechanical or title defects and otherwise meets all
the requirements of a Pool Property.
(v)    Subject to the terms of Section 5.17 hereof, the owner of the Pool
Property must have joined in, and assumed all obligations of a “Subsidiary
Guarantor” under the Loan Documents, all in form and substance satisfactory to
the Administrative Agent, including, without limitation, (a) entering into a
Joinder Agreement in the form attached hereto as Exhibit F executed by such
owner and delivered to the Administrative Agent, and (b) such owner delivering
such organizational documents, directors’ or comparable resolutions,
secretary’s, incumbency and like certificates, opinions of counsel and other
documents as


- 77 -

--------------------------------------------------------------------------------





required by the Administrative Agent in connection with such joinder provided
the same are consistent with the terms of this Agreement.
(vi)    The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional Pool Property.
(vii)    The Administrative Agent shall give the Borrower prompt written notice
of its determination with respect to the admission or rejection of any
Individual Property as a Pool Property. To the extent that an Individual
Property does not meet the requirements to qualify as a Pool Property, as
defined, the Borrower may nevertheless request that such Individual Property be
included as a Pool Property and the Majority Lenders may, in their sole and
absolute discretion, agree to the acceptance of such Individual Property as an
additional Pool Property.
Further Assurances. At any time upon the request of the Administrative Agent,
Borrower will (or will cause each Credit Party to), promptly and at its expense,
execute, acknowledge and deliver such further documents and perform such other
acts and things as the Administrative Agent may reasonably request to evidence
the Loans made hereunder and interest thereon in accordance with the terms of
this Agreement.
Parent Covenants. The Parent will:
(a)    own, directly or indirectly, free and clear of any Liens, all of the
general partner interests in the OP and, once acquired, will not sell or
transfer any limited partner interests in the OP (provided other limited
partners may sell or transfer their respective limited partner interests in the
OP, subject to compliance with Section 9.14 below);
(b)    cause the OP to own, directly or indirectly, free and clear of any Liens,
all of the ownership interests in each Subsidiary Guarantor;
(c)    maintain management and Control of the OP and each Subsidiary Guarantor;
(d)    conduct substantially all of its operations through the OP and one or
more of the OP’s Subsidiaries; and
(e)    comply with all Legal Requirements to maintain, and, after its initial
election, will at all times elect, qualify as and maintain, its status as a real
estate investment trust under Section 856(c)(i) of the Code.
ECP. The Borrower and Guarantor (subject to the provisions of Section 26 of the
Guaranty) will each be a Qualified ECP Party prior to entering into any Hedging
Obligation. Notwithstanding the foregoing, no Subsidiary Guarantor shall be
deemed a Guarantor of any Hedging Obligation to the extent the providing of such
guaranty would violate applicable eligible contract participant rules or any
other applicable law or regulation, provided the foregoing shall not affect any
other obligations


- 78 -

--------------------------------------------------------------------------------





of such Subsidiary Guarantor as a guarantor hereunder, including, without
limitation, the obligations under Section 26 of the Guaranty.
Subsidiary Guaranty Termination.So long as no Default or Event of Default shall
have occurred and be continuing, upon Borrower’s written request following the
occurrence of a Subsidiary Guaranty Termination Event, Administrative Agent
shall release the Subsidiary Guarantors from the Guaranty and no Subsidiaries of
the Borrower shall thereafter be required to deliver a Guaranty hereunder.
Notwithstanding the foregoing, the Parent will not be released from the Guaranty
as a result of the occurrence of the Subsidiary Guaranty Termination Event, and
the Guaranty shall remain in full force and effect with respect to the Parent.
Beneficial Ownership.Promptly following any request therefor, Borrower shall
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the Patriot Act, the Beneficial Ownership
Regulation or other applicable anti-money laundering laws.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Liens. The Borrower will not create, incur, assume or permit to exist any Lien
on any Pool Property or any direct or indirect Equity Interest in any Subsidiary
Guarantor owned by the Borrower or the Parent or hereafter acquired by such
Persons, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except Permitted Encumbrances.
Fundamental Changes. The Borrower will not, and will not permit any Subsidiary
to:
(a)    merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or all or substantially all of
the stock of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into, or consolidate with, Borrower in a
transaction in which Borrower is the surviving entity, (ii) any Person not a
Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, (v) any Subsidiary which is a Credit
Party may merge into (or consolidate with)


- 79 -

--------------------------------------------------------------------------------





or liquidate or dissolve into, any other Subsidiary which is a Credit Party, and
(vi) any Subsidiary which is a Credit Party may sell, transfer, lease or
otherwise dispose of its assets to Borrower or to any other Subsidiary which is
a Credit Party; provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.03.
(b)    sell, transfer, lease or otherwise dispose of any of its assets to a
Person other than pursuant to clause (a) above if the Value of the assets
disposed of in any twelve (12) month period exceeds twenty-five percent (25%) of
Total Asset Value of the Borrower, unless not less than ten (10) Business Days
prior to any such disposition Borrower delivers to Administrative Agent a
Compliance Certificate and Borrowing Base Certificate evidencing compliance with
all terms and conditions set forth therein.
(c)    enter into any merger which will result in an increase in Total Asset
Value by twenty five percent (25%) or more or in which Borrower or Guarantor
will not be the surviving entity, without the prior approval of the Majority
Lenders in their sole discretion, and provided that the Lenders have received
all “know your customer” and other information as the Lenders may reasonably
request with respect to such merger.
(d)    engage to any material extent in any business other than the ownership,
development, operation and management of office, industrial, warehouse,
distribution or educational properties (or mixed uses thereof) and businesses
reasonably related thereto, except as allowed by Section 6.03, without the prior
written consent of the Lenders.
Investments, Loans, Advances and Acquisitions. The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Subsidiary
prior to such merger) any capital stock, evidences of indebtedness (subject to
Section 6.09 below) or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
(a)    Permitted Investments;
(b)    Real Property operated as office and industrial properties or such other
uses as may be approved in writing by the Administrative Agent;
(c)    undeveloped land, so long as the aggregate Value of such land does not
exceed five percent (5%) of Total Asset Value, after giving effect to such
investments;
(d)    Pre-leased Assets Under Development, so long as the aggregate Value
thereof does not exceed twenty percent (20%) of the Total Asset Value after
giving effect to such investments;


- 80 -

--------------------------------------------------------------------------------





(e)    Leased Assets Under Renovation, so long as the aggregate Value thereof
does not exceed ten percent (10%) of the Total Asset Value after giving effect
to such investments;
(f)    investments in Unconsolidated Affiliates so long as the aggregate amount
of such investments described in this clause (e) does not exceed ten percent
(10%) of the Total Asset Value after giving effect to such investments;
(g)    investments in mortgage notes receivable not exceeding fifteen percent
(15%) of Total Asset Value after giving effect to such investments;
(h)    mergers, consolidations and other transactions permitted under Section
6.02, so long as same do not cause the Borrower to be in violation of any
provision of this Section 6.03.
Provided (i) the aggregate total value of Investments described in subsections
(c) through (g) will not exceed twenty-five percent (25%) of Total Asset Value
on a consolidated basis, and (ii) any violation of the foregoing limitations
shall not constitute an Event of Default but shall result in the exclusion of
the excess value of any Investment in excess of any of the foregoing limitations
from the calculation of Total Asset Value.
Hedging Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Hedging Agreement, other than Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities.
Restricted Payments. The Parent will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, during any calendar month, any Restricted Payment, except that any
of the following Restricted Payments are permitted: (a) Restricted Payments by
the Parent required to comply with Section 5.15(e), (b) provided no Default or
Event of Default is then in existence, Restricted Payments made by the Borrower
and/or Parent to its respective equity holders, including in connection with the
existing redemption and dividend reinvestment plans, not to exceed (as
applicable) the Payout Ratio set forth in Section 5.02(g), and (c) Restricted
Payments declared and paid ratably by Subsidiaries to Borrower and/or Parent
with respect to their capital stock or equity interest.
Notwithstanding the foregoing, provided no Event of Default is in existence, the
amount of Restricted Payments may be increased as long as the Payout Ratio does
not exceed ninety five percent (95%) for the applicable period.
Transactions with Affiliates. The Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties (with in independent MAI
appraisal delivered by a qualified third party appraiser being conclusive to
establish compliance with this requirement), (b) transactions


- 81 -

--------------------------------------------------------------------------------





between or among the Borrower and its wholly owned Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 6.05.
Parent Negative Covenants. The Parent will not (a) own any Property other than
the ownership interests of Borrower and other assets with no more than
$10,000,000.00 in value; (b) give or allow any Lien on the ownership interests
of Borrower; (c) create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness if the aggregate of such
Indebtedness would violate Section 5.02 or (d) engage to any material extent in
any business other than the ownership, development, operation and management of
office, industrial, warehouse, distribution or educational (or mixed uses
thereof) properties leased to third parties under triple net or absolute leases.
Restrictive Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary Guarantor to
create, incur or permit to exist any Lien upon any Pool Property or the Equity
Interests in the Borrower or such Subsidiary Guarantor, or (b) the ability of
any Subsidiary Guarantor to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary Guarantor or to Guarantee Indebtedness of the
Borrower or any other Subsidiary Guarantor; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by this
Agreement or as otherwise approved by the Administrative Agent, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary Guarantor pending such sale,
provided such restrictions and conditions apply only to the Subsidiary Guarantor
that is to be sold and such sale is permitted hereunder, (iii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness or Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.
Indebtedness. Neither any Guarantor nor the Borrower shall, without the prior
written consent of the Majority Lenders, create, incur, assume, guarantee or be
or remain liable, contingently or otherwise with respect to any Indebtedness on
a recourse basis, except: (a) Indebtedness under this Agreement; (b)
Indebtedness of the Borrower or the Parent incurred in connection with the
construction, renovation or expansion of Real Property, which Indebtedness is
approved by the Administrative Agent, such approval not to be unreasonably
withheld; (c) Indebtedness under any Hedging Obligations, (d) Indebtedness of
the Parent whose recourse is solely for so-called “bad-boy” acts, including
without limitation, (i) failure to account for a tenant’s security deposits, if
any, for rent or any other payment collected by a borrower from a tenant under
the lease, all in accordance with the provisions of any applicable loan
documents, (ii) fraud or a material misrepresentation made by the Borrower or
any Guarantor, or the holders of beneficial or ownership interests in the
Borrower or any Guarantor, in connection with the financing evidenced by the
applicable loan documents; (iii) any attempt by Borrower or any Guarantor to
divert or otherwise cause to be diverted any amounts payable to the applicable
lender in accordance with the applicable loan documents; (iv) the
misappropriation or misapplication of any insurance proceeds or condemnation
awards


- 82 -

--------------------------------------------------------------------------------





relating to the Real Property; (v) voluntary or involuntary bankruptcy by
Borrower or any Guarantor; (vi) any environmental matter(s) affecting any Real
Property which is introduced or caused by Borrower or any Guarantor or any
holder of a beneficial or ownership interest in Borrower or any Guarantor; and
(vii) waste; (e) Indebtedness for trade payables and operating expenses incurred
in the ordinary course of business; and (f) Unsecured Debt (which is not secured
by a lien on any Equity Interests in the Borrower or any Subsidiary Guarantor)
of the Borrower and the Parent provided the Borrower remains in compliance with
covenants set forth in Section 5.02 after giving effect to such Unsecured Debt.
Nothing contained herein shall be deemed to prohibit or prevent a Subsidiary of
the Parent or of Griffin Capital Essential Asset Operating Partnership II, L.P.
which is not a Subsidiary Guarantor from assuming or incurring any Indebtedness
in connection with any investment allowed under Section 6.03 above.
Management Fees. At any time that any Default or Event of Default exists under
this Agreement or any other Loan Document, then in any of such event(s), no
Credit Party may pay any management, property, asset or similar fees to any
other Credit Party or to any Subsidiary or Affiliate, including, without
limitation, to Griffin Capital Essential Asset Property Management II, LLC
and/or Griffin Capital Essential Asset Advisor II, LLC. All such parties shall
execute subordination agreements in form and substance acceptable to the
Administrative Agent with respect to such fees.
ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of over
three Business Days (such three Business Day period commencing after written
notice from the Administrative Agent as to any such fee);
(c)    any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d)    the Borrower or any Credit Party shall fail to observe or perform any
covenant, condition or agreement contained in Article V or VI other than
Sections 5.04, 5.05, 5.06, 5.07(a), 5.08, and 5.11;


- 83 -

--------------------------------------------------------------------------------





(e)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of over 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) and if such default is not cureable within thirty (30) days and
the Credit Party is diligently pursuing cure of same, the cure period may be
extended for 30 days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (in each instance, other than by the Lender(s)
(i) liquidation, reorganization or other relief in respect of any Credit Party
or any Subsidiary of the Borrower or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or any Subsidiary of the Borrower or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(g)    any Credit Party or any Subsidiary of the Borrower shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (f) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Person or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(h)    any Credit Party or any Subsidiary of the Borrower shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Credit Party, any Subsidiary
of the Borrower or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of such Person to enforce any such
judgment;
(j)    an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000;


- 84 -

--------------------------------------------------------------------------------





(k)    the Guaranty of the Loan by any Guarantor shall for any reason terminate
or cease to be in full force and effect, other than as provided for in Section
5.13 of this Agreement;
(l)    any Credit Party shall default under any Material Contract and such
default shall continue unremedied for a period of over 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) and if such default is not cureable within
thirty (30) days and the Credit Party is diligently pursuing cure of same, the
cure period may be extended for 30 days (for a total of 60 days after the
original notice from the Administrative Agent) upon written request from the
Borrower to the Administrative Agent, provided further such cure period shall
terminate in the event any such Material Contract shall be terminated as a
result of such default;
(m)    any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document;
(n)    a Change in Control shall occur; or
(o)    the Borrower, Guarantor or any Subsidiary thereof defaults under (i) any
recourse Indebtedness in an aggregate amount equal to or greater than
$25,000,000 at any time, or (ii) any non-recourse Indebtedness in an aggregate
amount equal to or greater than $75,000,000 at any time.
then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Majority Lenders
shall, by notice to the Borrower, take some or all of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise any other
rights or remedies provided under this Agreement or any other Loan Document, or
any other right or remedy available by law or equity; and in case of any event
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise


- 85 -

--------------------------------------------------------------------------------





with respect to the realization upon any of the collateral or other assets of
Credit Parties, such monies shall be distributed for application as
follows:First, to the payment of, or (as the case may be) the reimbursement of
the Administrative Agent for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Administrative Agent in accordance with the terms of the
Loan Documents to protect or preserve the collateral or in connection with the
collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents or in respect of
the collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent or the Lenders to
such monies;
(i)    Second, to all other Obligations (including any obligations with respect
to any Letter of Credit, interest, expenses or other obligations incurred after
the commencement of a bankruptcy) in the following order:
(1)    To any other fees and expenses due to the Lenders or the Issuing Bank
under the Loan Documents until paid in full;
(2)    to the payment of accrued and unpaid interest on all Swingline Loans
until paid in full
(3)    payment of accrued and unpaid interest on all Loans and any obligations
with respect to any Letter of Credit, for the ratable benefit of the Lenders and
the Issuing Bank, until paid in full;
(4)    to the payment of all unpaid principal on all Swingline Loans until paid
in full
(5)    pro rata, to (A) payments of unpaid principal of all Loans and Letter of
Credit obligations, to be paid to the Lenders and the Issuing Bank equally and
ratably in accordance with the respective amounts thereof then due and owing to
such Persons until paid in full and (B) payment of Hedging Obligations;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letter of Credit, such amounts shall be paid to the
Administrative Agent to be held as cash collateral; and
(6)    to payment of all other amounts due under any of the Loan Documents to be
applied for the ratable benefit of the Administrative Agent, the Issuing Bank
and/or the Lenders until paid in full; and
(ii) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.


- 86 -

--------------------------------------------------------------------------------





ARTICLE VIII
The Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. In the event of conflicting
instructions or notices given to the Borrower by the Administrative Agent and
any Lender, the Borrower is hereby directed and shall rely conclusively on the
instruction or notice given by the Administrative Agent.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default (other than a payment Default) unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
agrees that, in fulfilling its duties hereunder, it will use the same standard
of care it utilizes in servicing loans for its own account.


- 87 -

--------------------------------------------------------------------------------





The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and may be removed by
the Majority Lenders in the event of the Administrative Agent’s gross negligence
or willful misconduct. Upon any such resignation or removal, the Majority
Lenders shall have the right, with the approval of Borrower (provided no Default
has occurred and is continuing), which approval shall not be unreasonably
withheld, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or is
removed, then the retiring Administrative Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent which shall be a
Lender, or a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. The Administrative Agent shall
cooperate with any successor Administrative Agent in fulfilling its duties
hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative


- 88 -

--------------------------------------------------------------------------------





Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder. Administrative
Agent agrees to provide the Lenders with copies of all material documents and
certificates received by the Administrative Agent from Borrower in connection
with the Loans.
ARTICLE IX
Miscellaneous
Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
(a)    if to the Borrower, to the Borrower in care of Griffin Capital Essential
Asset REIT II, Inc. at Griffin Capital Plaza, 1520 Grand Avenue, El Segundo,
California 90245, Attention: Javier F. Bitar (Telephone No. (310) 469-6100 and
Telecopy No. (310) 606-5910)); copy to: Mary Higgins, Griffin Capital, 790
Estate Drive, Deerfield, Illinois 60015 (Telephone No. (847) 267-1180 and
Telecopy No. (847) 267-1237).
(b)    if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and
(c)    if to the Issuing Bank, to it at KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and
(d)    if to the Swingline Lender, to it at KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and
(e)    if to any other Lender, to it at its address (or telecopy number) set
forth on the signature pages of this Agreement, or as provided to Borrower in
writing by the Administrative Agent or the Lender.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address


- 89 -

--------------------------------------------------------------------------------





specified in this Section; provided that notices to the Administrative Agent
under Article II shall not be effective until received.
Documents and notices required to be delivered to the Lenders pursuant to this
Agreement may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which such documents are posted on
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent). Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents. Notwithstanding the
foregoing, no document shall be deemed to have been electronically delivered to
the Administrative Agent or to any Lender unless such Internet or intranet
website is set up to automatically deliver notice of postings thereon to the
email address(es) that the Administrative Agent or such Lender may specify.
Borrower hereby acknowledges that (a) Administrative Agent will make available
to the Lenders and Issuing Bank materials and/or information provided by or on
behalf of Borrower and the other Credit Parties hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Parent, Borrower or their Affiliates, or
the respective Equity Interests of any of the foregoing, and who may be engaged
in investment and other market-related activities with respect to such Persons’
Equity Interests. Parent and Borrower hereby agree that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to have
authorized Administrative Agent, Lead Arrangers, Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Parent and Borrower or their Equity Interests for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information. Furthermore, each Public Lender agrees to cause at
least one (1) individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.


- 90 -

--------------------------------------------------------------------------------





THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, Issuing Bank or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s or Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to
Borrower, any Lender, Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages) resulting therefrom. Similarly, each Lender acknowledges that the
Credit Parties do not control the posting to, or operation of, the Platform.
Accordingly, the obligation of any Credit Parties under this Article are solely
to identify and properly mark materials as “PUBLIC” where applicable.
Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified, nor may any Event of Default be waived except pursuant to an agreement
or agreements in writing entered into by the Borrower and the Majority Lenders
or by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall (i) increase or reduce (except in
accordance with Section


- 91 -

--------------------------------------------------------------------------------





2.08(b)) the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Majority Lenders”, “Majority Revolving Lenders” or “Majority Term
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) release any Credit Party from its obligations under the Loan
Documents or, release of any Pool Property, except as specifically provided for
herein, without the written consent of each Lender, (vii) subordinate the Loans
without the written consent of each Lender, (viii) waive or modify any
conditions of extending the Loans set forth in Section 2.20 without the written
consent of each Lender affected thereby, or (ix) extend the expiry date of any
Letter of Credit beyond the Revolving Loan Maturity Date without the written
consent of each Revolving Lender; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, (B) any term of this Agreement or of any
other Loan Document relating to the rights or obligations of the Revolving
Lenders, and not any other Lenders, may be amended, and the performance or
observance by Borrower or any other Credit Party of any such terms may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Majority
Revolving Lenders or all Revolving Lenders directly and adversely affected
thereby, as applicable (and, in the case of an amendment to any Loan Document,
the written consent of each Credit Party a party thereto); and (C) any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Term Lenders, and not any other Lenders, may be amended, and
the performance or observance by Borrower or any other Credit Party of any such
terms may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Term Lenders or all Term Lenders directly or adversely affected
thereby, as applicable (and, in the case of an amendment to any Loan Document,
the written consent of each Credit Party a party thereto).
(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender; and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender


- 92 -

--------------------------------------------------------------------------------





that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
(d)    Notwithstanding any provision of this Agreement to the contrary none of
the Lenders or the Borrower will be required to execute assumption or amendment
documents to add a Person as a Subsidiary Guarantor. If Real Property assets are
added to the Pool Properties in accordance with this Agreement and the Pool
Property Owner (and/or any other Subsidiary required to become a Subsidiary
Guarantor pursuant to the definition thereof) is not already a Subsidiary
Guarantor, then such Pool Property Owner and/or other Subsidiary shall be added
as a Subsidiary Guarantor as required by Section 5.13 pursuant to a Joinder
Agreement in the form attached hereto as Exhibit F executed by such owner and
delivered to the Administrative Agent.
Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
waivers, workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or


- 93 -

--------------------------------------------------------------------------------





operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence or willful misconduct of such Indemnitee as determined by a
court of law in a final non-appealable judgment, or the failure of the
Indemnitee to make advances pursuant to its Commitment in breach of its
obligations hereunder.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Revolving Loan Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than ten
days after written demand therefor.
Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to a natural Person, any
Credit Party or any


- 94 -

--------------------------------------------------------------------------------





Affiliate or Subsidiary of any Credit Party) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) the Borrower, provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee, and (ii) such
consent shall be deemed granted unless Borrower objects within five (5) Business
Days of a receipt of written notice of the proposed assignment;
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
(C) the Issuing Bank.
Provided, no consent of the Borrower, Administrative Agent or the Issuing Bank
shall be required in connection with any assignment to an entity acquiring, or
merging with, a Lender.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;  
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


- 95 -

--------------------------------------------------------------------------------





“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain


- 96 -

--------------------------------------------------------------------------------





unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (d) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that, except in the case of a
Participant asserting any right of set-off pursuant to Section 9.08., no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan, or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.
(e)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such


- 97 -

--------------------------------------------------------------------------------





pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    The parties hereby agree that Merrill, Lynch, Pierce, Fenner & Smith
Incorporated may, without notice to the Borrower or Guarantors, assign its
rights and obligations under this Agreement to any other registered
broker-dealer wholly owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.
Survival. All covenants, agreements, representations and warranties made by the
Borrower and each other Credit Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Counterparts; Integration; Effectiveness; Joint and Several.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
(c)    Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.


- 98 -

--------------------------------------------------------------------------------





(d)    Each Person constituting the general partner of Borrower shall be bound
jointly and severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the “Borrower.”
(e)    The Borrower agrees that it shall never be entitled to be subrogated to
any of the Administrative Agent’s or any Lender’s rights against any Credit
Party or other Person or any collateral or offset rights held by the
Administrative Agent or the Lenders for payment of the Loans until the full and
final payment of the Loans and all other obligations incurred under the Loan
Documents and final termination of the Lenders’ obligations, if any, to make
further advances under this Agreement or to provide any other financial
accommodations to any Credit Party.
Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized, upon the prior
consent of the Administrative Agent or the Majority Lenders, at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits of Borrower (general or special, time or demand,
provisional or final, but excluding any funds held by the Borrower on behalf of
tenants or other third parties) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such setoff and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.
Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. Notwithstanding the foregoing choice of law,
provisions of Federal law and the law of such other jurisdiction(s) shall apply
in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Property as such terms are used in this Loan
Agreement and the other Loan Documents.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the state and federal
courts in Boston, Massachusetts and in New York, New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto


- 99 -

--------------------------------------------------------------------------------





hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Confidentiality. Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder


- 100 -

--------------------------------------------------------------------------------





or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the
Borrower, (h) to any Person in connection with any Hedging Agreement, or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from any Credit Party relating to
the Credit Party or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party; provided that, in
the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Interest Rate Limitation. If at any time there exists a maximum rate of interest
which may be contracted for, charged, taken, received or reserved by the Lenders
in accordance with applicable law (the “Maximum Rate”), then notwithstanding
anything herein to the contrary, at any time the interest applicable to any
Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed such Maximum Rate, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been paid in respect of such Loan but were not payable as result
of the operation of this Section shall be cumulated and the interest and Charges
payable to the Lenders in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by the Lenders. If, for any reason
whatsoever, the Charges paid or received on the Loans produces a rate which
exceeds the Maximum Rate, the Lenders shall credit against the principal of the
Loans (or, if such indebtedness shall have been paid in full, shall refund to
the payor of such Charges) such portion of said Charges as shall be necessary to
cause the interest paid on the Loans to produce a rate equal to the Maximum
Rate. All sums paid or agreed to be paid to the holders of the Loans for the
use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. Without notice to the Borrower or any other
person or entity, the Maximum Rate, if any, shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.
USA PATRIOT Act. Each Lender that is subject to the Patriot Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law


- 101 -

--------------------------------------------------------------------------------





October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. Borrower shall, promptly following a request by Administrative
Agent or any Lender, provide all documentation and other information that
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
Fiduciary Duty/No Conflicts.
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Credit Parties, their stockholders and/or their
affiliates. Each Credit Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other. The Credit
Parties acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting hereunder solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading thereto
in its capacity as a Lender.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


- 102 -

--------------------------------------------------------------------------------





(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature Pages Follow]




- 103 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P.,  
a Delaware limited partnership


By: GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation, its
General Partner


By: /s/ Javier F. Bitar
Name: Javier F. Bitar
Title: Chief Financial Officer and Treasurer







 







[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------









The Parent joins in the execution of this Agreement to evidence its agreement to
the provisions of Sections 5.01, 5.15, 6.05 and 6.07 of this Agreement.
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.,
a Maryland corporation




By: /s/ Javier F. Bitar                
Name: Javier F. Bitar
Title: Chief Financial Officer and Treasurer




[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.




KEYBANK, NATIONAL ASSOCIATION,
individually and as Administrative Agent, Swingline Lender and Issuing Bank




By:/s/ Christopher T. Neil
Name:    Christopher T. Neil
Title:    Vice President






[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


CAPITAL ONE, NATIONAL ASSOCIATION




By:/s/ Frederick H. Denecke    
Name: Frederick H. Denecke
Title: Senior Vice President






Address:
Capital One, National Association.
1680 Capital One Drive, 10th Floor
McLean, VA 22102
Telecopy No.: (703) 720-2023








[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


SUNTRUST BANK




By: /s/ Nick Preston
Name: Nick Preston
Title: Director






Address:
SunTrust Bank
8330 Boone Blvd.
Vienna, VA 22182
Telecopy No.: (703) 448-4972




[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:/s/ Ricky Nahal
Name: Ricky Nahal
Title: Vice President






Address:
Wells Fargo Bank
1512 Eureka Road, Suite 350
Roseville, CA 95661
Telecopy No.: (___) ________




[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


BANK OF AMERICA, N.A.




By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Vice President






Address:
Bank of America, N.A.
555 California Street, 6th Floor
San Francisco, CA 94104
Telecopy No.: (415) 503-5055






[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


U.S. BANK NATIONAL ASSOCIATION




By:/s/ Michael F. Diemer
Name: Michael F. Diemer
Title: Vice President






Address:
U.S. Bank National Association
621 Capital Mall, Suite 800
Attn: CRE Loan Administration
Sacramento, CA 95814
Telecopy No.: (916) 498-3817








[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


FIFTH THIRD BANK,
an Ohio banking corporation




By: /s/ John Kang
Name: John Kang
Title: Officer






Address:
Fifth Third Bank
2029 Century Park east, Suite 1010
Los Angeles, CA 90067
Telecopy No.: (___) ________








[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


REGIONS BANK




By:/s/ Lee Surtees
Name: Lee Surtees
Title: Senior Vice President






Address:
Regions Bank
1900 Fifth Avenue North, 15th Floor
Birmingham, AL 35203
Attention:    Lee Surtees
Telecopy No.:     (205) 264-5456






[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Signature page to Amended and Restated Credit Agreement with Griffin Capital
Essential Asset Operating Partnership II, L.P.


ASSOCIATED BANK, NATIONAL ASSOCIATION




By:/s/ Mitchell Vega
Name: Mitchell Vega
Title: Vice President






Address:
Associated Bank, National Association
525 W. Monroe, 24th Floor
Chicago, IL 60661
Attention:    Mitchell Vega
Telecopy No.:     (312) 544-4663






[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






SCHEDULE 2.01
Name
Revolving Commitment
Revolving Loan Applicable Percentage
Term Commitment
Term Loan Applicable Percentage
Total Commitment
Applicable Percentage
KEYBANK, NATIONAL ASSOCIATION
$69,750,000.00
12.681819%
$25,250,000.00
12.625000%
$95,000,000.00
12.666667%
CAPITAL ONE, NATIONAL ASSOCIATION
$69,600,000.00
12.654545%
$25,400,000.00
12.700000%
$95,000,000.00
12.666667%
SUNTRUST BANK
$69,700,000.00
12.672727%
$25,300,000.00
12.650000%
$95,000,000.00
12.666667%
WELLS FARGO BANK, NATIONAL ASSOCIATION
$69,600,000.00
12.654545%
$25,400,000.00
12.700000%
$95,000,000.00
12.666667%
BANK OF AMERICA, N.A.
$69,750,000.00
12.681819%
$25,250,000.00
12.625000%
$95,000,000.00
12.666667%
U.S. BANK NATIONAL ASSOCIATION
$69,600,000.00
12.654545%
$25,400,000.00
12.700000%
$95,000,000.00
12.666667%
FIFTH THIRD BANK
$55,000,000.00
10.000000%
$20,000,000.00
10.000000%
$75,000,000.00
10.000000%
REGIONS BANK
$55,000,000.00
10.000000%
$20,000,000.00
10.000000%
$75,000,000.00
10.000000%
ASSOCIATED BANK, NATIONAL ASSOCIATION
$22,000,000.00
4.000000%
$8,000,000.00
4.000000%
$30,000,000.00
4.000000%
TOTAL
$550,000,000.00
100.00%
$200,000,000.00
100.00%
$750,000,000.00
100.00%





Schedule 2.01 - 1